Exhibit 10.3
EXECUTION COPY
STOCK PURCHASE AGREEMENT
by and among
360NETWORKS CORPORATION,
360NETWORKS (FIBER HOLDCO) LTD.,
360NETWORKS (FIBER SUBCO) LTD.,
and
ZAYO GROUP, LLC
Dated as of October 6, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
Article I PURCHASE AND SALE OF SHARES
    1  
1.1 Purchase and Sale of Shares
    1  
1.2 Closing
    1  
1.3 Consideration for Shares
    2  
1.4 Escrow Amounts
    2  
1.5 Dreier Escrow Amount
    3  
1.6 Net Working Capital
    3  
 
       
Article II REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    5  
2.1 Organization and Good Standing
    5  
2.2 Authority and Enforceability
    5  
2.3 Capitalization and Stock Rights
    5  
2.4 Subsidiaries and Affiliates
    6  
2.5 No Approvals; No Conflicts
    6  
2.6 Financial Statements
    7  
2.7 Undisclosed Liabilities
    7  
2.8 Absence of Certain Changes or Events
    8  
2.9 Taxes
    8  
2.10 Property
    10  
2.11 Network
    11  
2.12 Contracts
    13  
2.13 Labor and Employment Matters
    14  
2.14 Employee Benefit Plans
    15  
2.15 Intellectual Property
    16  
2.16 Environmental Matters
    17  
2.17 Corporate Books and Records
    18  
2.18 Compliance With Laws; Permits
    18  
2.19 Litigation
    19  
2.20 Insurance
    19  
2.21 Brokers or Finders
    19  
2.22 The Business
    19  
2.23 Transactions With Certain Persons
    19  
 
       
Article III REPRESENTATIONS AND WARRANTIES OF BUYER
    20  
3.1 Organization and Good Standing
    20  
3.2 Authority and Enforceability
    20  
3.3 No Approvals; No Conflicts
    21  
3.4 No Proceedings
    21  
3.5 Funds
    21  
3.6 Brokers’ Fees
    21  
3.7 Securities
    21  
3.8 Independent Investigation
    22  

 

-i-



--------------------------------------------------------------------------------



 



              Page    
Article IV COVENANTS
    22  
4.1 Conduct of the Business by the Company Prior to Closing
    22  
4.2 Access to Information
    24  
4.3 Commercially Reasonable Efforts; Cooperation
    25  
4.4 Governmental Approvals and Consents
    25  
4.5 Tax Matters
    26  
4.6 Employee Benefits
    29  
4.7 Insurance
    30  
4.8 Names and Logos
    30  
4.9 Discharge of Affiliate Obligations
    30  
4.10 No Financing Contingency
    30  
4.11 Directors and Officers
    30  
4.12 Notification of Certain Matters
    31  
4.13 Confidentiality
    31  
4.14 Further Assurances
    31  
4.15 Post-Closing Cooperation and Access
    31  
4.16 FIRPTA Withholding
    32  
4.17 Mutual Release
    33  
4.18 Exclusivity; Acquisition Proposals
    33  
4.19 Financing
    35  
4.20 Shareholder Approval
    37  
 
       
Article V CONDITIONS TO CLOSING
    37  
5.1 Conditions Precedent to Obligations of Sellers
    37  
5.2 Conditions Precedent to Obligations of Buyer
    38  
 
       
Article VI TERMINATION
    40  
6.1 Termination
    40  
6.2 Effect of Termination
    40  
 
       
Article VII SURVIVAL AND INDEMNIFICATION
    41  
7.1 Survival
    41  
7.2 Indemnification by Sellers
    41  
7.3 Indemnification by Buyer
    42  
7.4 Limitations
    42  
7.5 Calculation of Losses; Mitigation
    42  
7.6 Procedure for Indemnification
    43  
7.7 Exclusive Remedy
    44  
7.8 Escrow
    44  
7.9 Purchase Price Adjustment
    44  
7.10 No Duplication
    44  
7.11 No Punitive, Special, or Consequential Damages
    45  
7.12 Remedies Not Affected by Investigation or Knowledge
    45  
 
       
Article VIII GENERAL
    45  
8.1 Expenses
    45  
8.2 Notices
    45  

 

-ii-



--------------------------------------------------------------------------------



 



              Page    
8.3 Severability
    46  
8.4 Entire Agreement
    46  
8.5 Binding Effect; Assignment
    47  
8.6 Arbitration
    47  
8.7 Governing Law; Jurisdiction
    47  
8.8 Headings; Construction
    48  
8.9 Counterparts
    48  
8.10 Waiver of Jury Trial
    48  
8.11 Amendment
    48  
8.12 Waiver
    49  
8.13 Remedies
    49  
8.14 Definitions
    49  
ANNEX A: Definitions
    A-1  

EXHIBITS

     
A
  Form of Escrow Agreement
B
  Sample Balance Sheet and Net Working Capital Calculation

 

-iii-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
October 6, 2011, by and among 360networks Corporation, a British Columbia
corporation (“Parent”), 360networks (fiber holdco) ltd., a British Columbia
corporation (“Holdco”), 360networks (fiber subco) ltd., a British Columbia
corporation (“Subco” and together with Parent and Holdco, “Sellers,” and each, a
“Seller”) and Zayo Group, LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A. Sellers are the owners of all of the issued and outstanding capital stock of
360networks holdings (USA) inc., a Nevada corporation (the “Company”).
B. Sellers desire to sell, and Buyer desires to purchase, all of the issued and
outstanding capital stock of the Company upon the terms and subject to the
conditions set forth herein.
C. Sellers and Buyer desire to make certain representations, warranties,
covenants and other agreements in connection with the transactions contemplated
herein.
D. Each of the Boards of Directors or Board of Managers, as applicable, of
Parent, Holdco, Subco and Buyer believes it is advisable and in the best
interest of each entity and their respective equity holders that Buyer acquire
all issued and outstanding capital stock of the Company at the price and on the
terms and subject to the conditions set forth below.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
1.1 Purchase and Sale of Shares
On the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase 100% of the outstanding capital stock of the Company (the “Shares”)
from Sellers, and Sellers agree to sell the Shares to Buyer.
1.2 Closing
Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VI of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place (a) at 10:00 a.m. local time at the offices of Perkins Coie
LLP, 1201 Third Avenue, Suite 4800, Seattle, Washington 98101, on the second
business day after the date on which all conditions set forth in Article V of
this Agreement (other than those conditions that by their nature are to be
satisfied at the Closing, subject to the fulfillment or waiver of those
conditions) shall have been satisfied or waived; provided, however, that if such
second business day is after December 9, 2011, the Closing Date shall take place
no earlier than January 4, 2012, and provided, further, that if the Required
Financial Information is delivered after November 15, 2011, the Closing Date
shall take place no earlier than three weeks (excluding the week of Thanksgiving
and the week between Christmas and New Years’ Day) following delivery of such
Required Financial Information, or (b) on such other date and at such other time
and place as Sellers and Buyer may hereafter mutually agree upon in writing. The
date on which the Closing occurs is herein referred to as the “Closing Date.”

 

 



--------------------------------------------------------------------------------



 



1.3 Consideration for Shares
(a) The aggregate consideration (the “Purchase Price”) payable by Buyer to
Sellers in exchange for the Shares shall consist of cash payments made by wire
transfer of immediately available funds:
(i) to Sellers, to an account or accounts designated by Sellers, in the amount
of $276,000,000, as adjusted pursuant to Sections 1.5, 1.6(a) and 4.5(i) of this
Agreement, as applicable (the “Closing Cash Payment”);
(ii) to the Escrow Agent, to an account designated by the Escrow Agent, in the
amount of $34,500,000 (the “Indemnity Escrow Amount”);
(iii) to the Escrow Agent, to an account designated by the Escrow Agent, in the
amount of $34,500,000 (the “FIRPTA Escrow Amount”).
(b) Immediately prior to Closing, each of the Company Subsidiaries shall
distribute all of its cash, if any, to the Company and the Company shall
distribute all of its cash, if any, to Parent; provided, however, that the
Company shall retain sufficient cash to settle any outstanding checks not yet
cleared as of the Closing and as otherwise provided in this Agreement.
1.4 Escrow Amounts
Subject to this Agreement and the terms of the Escrow Agreement among Buyer,
Parent and the Escrow Agent in substantially the form attached hereto as
Exhibit A (the “Escrow Agreement”), the Indemnity Escrow Amount and the FIRPTA
Escrow Amount shall each be held in an account or accounts designated by the
Escrow Agent (the “Escrow Account”) and such funds, excluding any interest that
may be earned thereon (to which Sellers shall be entitled), will be available
to:
(a) in the case of the Indemnity Escrow Amount, satisfy (i) Indemnification
Claims made by Buyer Indemnified Parties pursuant to Section 7.2 of this
Agreement and (ii) any payments to be made pursuant to Section 1.6 of this
Agreement, and any amounts remaining available after eighteen (18) months from
the Closing (not subject to a pending Indemnification Claim) will be disbursed
to Parent; and
(b) in the case of the FIRPTA Escrow Amount, satisfy any withholding obligations
pursuant to Section 1445 of the Code and the Treasury Regulations thereunder
(the “FIRPTA Withholding”), taking into account the FIRPTA Certificate
provisions under Treasury Regulations Section 1.1445-1(c)(2)(i)(B) applicable to
any Seller, as more fully described in Section 4.16 of this Agreement and the
Escrow Agreement, and any amounts remaining after deducting the FIRPTA
Withholding (if any), which FIRPTA Withholding amount shall be remitted to the
IRS in accordance with the Escrow Agreement, will be disbursed to Parent.

 

-2-



--------------------------------------------------------------------------------



 



All investment losses shall be charged against the funds in the Escrow Account.
All interest earned on the Escrow Account, including reinvested interest, shall
be the property of the Sellers and shall be paid to the Sellers monthly. For the
avoidance of doubt, the Buyer and the Sellers confirm that the amounts paid into
the Escrow Account are part of the sale proceeds.
1.5 Dreier Escrow Amount
If, in the case of Sheila M. Gowan, Chapter 11 Trustee for Dreier LLP v.
360networks (USA) inc., Case No. 10-03904 in the United States Bankruptcy Court
for the Southern District of New York (the “Dreier Case”), any financial
obligations of the Company and Company Subsidiaries remain outstanding
immediately prior to the Closing, the Closing Cash Payment shall be reduced by
$16,100,000, and Buyer shall pay such amount, by wire transfer of immediately
available funds, to the Escrow Agent (the “Dreier Escrow Amount”), to be held in
an account or accounts designated by the Escrow Agent, and the Escrow Agreement
shall be revised accordingly to include the Dreier Escrow Amount in the Escrow
Account. The Dreier Escrow Amount, excluding any interest that may be earned
thereon (to which Sellers shall be entitled), will be available to satisfy any
financial obligations of the Company and Company Subsidiaries arising from the
Dreier case, with any remaining funds after resolution of such matters to be
distributed to Sellers.
1.6 Net Working Capital
(a) At least five business days prior to the anticipated Closing Date, Sellers
shall prepare, or cause to be prepared and delivered to Buyer: (i) an estimated
balance sheet of the Company and the Company Subsidiaries as of the Closing
Date, and (ii) a statement showing the estimated Net Working Capital of the
Company and the Company Subsidiaries as of the Closing Date (the “Estimated NWC
Statement”), each prepared from books and records of the Company and the Company
Subsidiaries in accordance with GAAP and in a manner consistent with the sample
balance sheet and Net Working Capital calculation attached hereto as Exhibit B.
The calculation of Estimated Net Working Capital shall be accompanied by a
certificate of the Parent’s Chief Financial Officer certifying that such
estimates have been calculated in good faith in accordance with this Agreement.
For the purposes of this Agreement, “Estimated Net Working Capital” shall mean
Current Assets less Current Liabilities, as shown on the Estimated NWC
Statement. If the Estimated Net Working Capital exceeds the Target Net Working
Capital, the Closing Cash Payment shall be increased by the amount of such
excess. If the Estimated Net Working Capital is less than the Target Net Working
Capital, then the Closing Cash Payment shall be decreased by the amount of such
shortfall.
(b) As promptly as practicable, but in any event not later than forty-five
(45) days after the Closing Date, Buyer, at its own expense, shall cause to be
prepared and delivered to Sellers (i) a balance sheet of the Company and the
Company Subsidiaries as of the Closing Date, and (ii) a statement showing the
Net Working Capital of the Company and the Company Subsidiaries as of the
Closing Date (the “NWC Statement”), each prepared from books and records of the
Company and the Company Subsidiaries in accordance with GAAP and in a manner
consistent with the sample balance sheet and Net Working Capital calculation
attached hereto as Exhibit B. For purposes of this Agreement, “Net Working
Capital” shall mean Current Assets less Current Liabilities.

 

-3-



--------------------------------------------------------------------------------



 



(c) Within thirty (30) days after delivery of the NWC Statement to Sellers,
Sellers may deliver written notice to Buyer of any objections to the Net Working
Capital of the Company and the Company Subsidiaries as shown in the NWC
Statement, specifying in reasonable detail the nature of such objections (the
“Dispute Notice”). If no Dispute Notice is delivered within such thirty (30) day
period, Sellers shall be deemed to have agreed with all items and amounts shown
in the NWC Statement, and the Net Working Capital of the Company and the Company
Subsidiaries as of the Closing Date shall be deemed to have been finally
determined. If, within thirty (30) days after Buyer’s receipt of any Dispute
Notice, Buyer and Sellers are unable to resolve matters raised by the Dispute
Notice, Buyer and Sellers shall submit such matters to the Accounting Arbitrator
for resolution. The Accounting Arbitrator shall be directed to make a final
determination of Net Working Capital of the Company and the Company Subsidiaries
as of the Closing Date within thirty (30) days of engagement, limited to those
areas at issue, and in accordance with the methodology set forth herein. The
determination of the Accounting Arbitrator shall be conclusive and binding on
the parties to this Agreement. Judgment upon the determination of the Accounting
Arbitrator may be entered in any court having jurisdiction over the party
against which such determination is to be enforced. The fees and expenses of the
Accounting Arbitrator shall be borne equally by Buyer and Parent.
(d) If the final determination of Net Working Capital of the Company and the
Company Subsidiaries as of the Closing Date (either pursuant to mutual agreement
or by determination of the Accounting Arbitrator) (the “Final NWC”) exceeds the
Estimated Net Working Capital, Buyer shall pay to Parent the amount of such
excess in cash, by wire transfer of immediately available funds.
(e) If the Final NWC is less than the Estimated Net Working Capital, Buyer and
Sellers shall jointly instruct the Escrow Agent to pay Buyer the amount of such
shortfall from the Indemnity Escrow Amount.
(f) Any adjustment made pursuant to this Section 1.6 shall be treated as an
adjustment to the Purchase Price.

 

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Subject to the disclosures set forth in the Disclosure Schedules delivered to
Buyer concurrently with the parties’ execution of this Agreement (the
“Disclosure Schedules”) (each of which disclosures shall indicate the section
and, if applicable, the subsection of this Article II to which it relates
(provided that any disclosure made under the heading of one section or
subsection of the Disclosure Schedules may apply to and/or qualify disclosures
made in one or more other sections or subsections to the extent that it is
reasonably apparent that such disclosures apply to or qualify other disclosures,
notwithstanding the omission of an appropriate cross reference to such other
section)), in order to induce Buyer to enter into and perform this Agreement,
Sellers represent and warrant to Buyer as follows:
2.1 Organization and Good Standing
The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Nevada, with full power and authority to
conduct its business as currently conducted and to own and use the properties
owned and used by it. Each of Sellers is a corporation duly organized, validly
existing and in good standing under the Laws of the Province of British
Columbia, with full power and authority to conduct its business as currently
conducted and to own and use the properties owned and used by it. The Company is
duly qualified to do business and is in good standing, as applicable, in each of
the jurisdictions specified in Section 2.1 of the Disclosure Schedules, which
are the only jurisdictions in which such qualification is necessary, except
where the failure to be so qualified or in good standing, as applicable, would
not have a Company Material Adverse Effect.
2.2 Authority and Enforceability
Each of Sellers and the Company has all requisite power and authority to execute
this Agreement and the other Transaction Documents to which it is a party and to
perform its obligations hereunder and thereunder. Except as set forth in
Section 2.2 of the Disclosure Schedules, all necessary action on the part of
Sellers and the Company and their respective directors or managers, as
applicable, officers and shareholders or members, as applicable, for the
authorization, execution, delivery and performance by each of Sellers and the
Company of this Agreement and the other Transaction Documents to which it is a
party has been taken. This Agreement has been, and each of the other Transaction
Documents to which each of Sellers and the Company is a party at the Closing
will have been, duly authorized, executed and delivered by Sellers or the
Company, as applicable, and this Agreement is, and each of the other Transaction
Documents to which each of Sellers or the Company is, or will be, a party will
be (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) at the Closing, a legal, valid and binding obligation of
each of Sellers and the Company and enforceable against each in accordance with
its terms, except to the extent that enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar Laws
affecting the enforcement of creditors’ rights generally and by the principles
of equity regarding the availability of remedies.
2.3 Capitalization and Stock Rights
(a) The authorized capital stock of the Company consists of 25,000 shares of
common stock, without par value (the “Common Stock”), and 226,000 shares of
preferred stock, without par value (the “Preferred Stock”), 1,000 shares of
which are designated as Class AAA Senior Preferred Stock, 100,000 shares of
which are designated as Class AA Senior Preferred Stock, 25,000 shares of which
are designated Class A Voting Preferred Stock and 100,000 shares of which are
designated as Class B Preferred Stock. The outstanding capital stock of the
Company consists of the Shares held of record and beneficially by Sellers as set
forth in Section 2.3(a) of the Disclosure Schedules, free and clear of any
Encumbrances.

 

-5-



--------------------------------------------------------------------------------



 



(b) The Shares have been authorized and validly issued and are fully paid and
nonassessable. The Shares were issued in compliance with all applicable Laws.
There are no outstanding Stock Purchase Rights. There are no stock appreciation
rights, phantom stock rights or similar rights with respect to the Company.
There are no shareholders agreements or similar agreements, including any that
affect or restrict the voting rights or right to transfer the capital stock of
the Company (including any rights of refusal or offer, co-sale, tag-along or
drag-along rights), and there are no investor rights or similar agreements,
including any agreements providing for any registration rights, information or
inspection rights, or similar rights with respect to the Company or its
securities.
2.4 Subsidiaries and Affiliates
A complete and correct list of all Subsidiaries of the Company (the “Company
Subsidiaries”) and their respective jurisdictions of formation is set forth in
Section 2.4 of the Disclosure Schedules. Each of the Company Subsidiaries is
wholly owned of record and beneficially by the Company, or a Company Subsidiary,
free and clear of any Encumbrances, as set forth in Section 2.4 of the
Disclosure Schedules, and the Company does not own, directly or indirectly, any
capital stock of or ownership interest in, or any other securities convertible
or exchangeable into or exercisable for capital stock of or any ownership
interest in, any other Person. The capital stock or equity interests, as
applicable, of each Company Subsidiary (the “Subsidiary Shares”) have been
authorized and validly issued and are fully paid and nonassessable. The
Subsidiary Shares were issued in compliance with all applicable Laws. There are
no stock appreciation rights, phantom stock rights or similar rights with
respect to any Company Subsidiary. There are no shareholders agreements or
similar agreements, including any that affect or restrict the voting rights or
right to transfer the Subsidiary Shares (including any rights of refusal or
offer, co-sale, tag-along or drag-along rights), and there are no investor
rights or similar agreements, including any agreements providing for any
registration rights, information or inspection rights, or similar rights with
respect to any of the Company Subsidiaries. Each of the Company Subsidiaries is
the type of entity set forth opposite its name in Section 2.4 of the Disclosure
Schedules and is duly organized, validly existing and in good standing under the
Laws of its formation, with full power and authority to conduct its business as
currently conducted and to own and use the properties owned and used by it. Each
of the Company Subsidiaries is duly qualified to do business and is in good
standing, as applicable, in each of the jurisdictions specified in Section 2.4
of the Disclosure Schedules, which are the only jurisdictions in which such
qualification is necessary, except where the failure to be so qualified or in
good standing, as applicable, would not have a Company Material Adverse Effect.
2.5 No Approvals; No Conflicts
Except as set forth in Section 2.5 of the Disclosure Schedules, the execution,
delivery and performance by each of Sellers and the Company of this Agreement
and the other Transaction Documents to which each is a party, the consummation
by Sellers and the Company of the transactions contemplated hereby and thereby,
and the performance by each of Sellers and the Company of its obligations
hereunder and thereunder do not and will not (a) conflict with or result in a
Breach of or constitute a default under any provision of the relevant Governing
Document(s) of Sellers and the Company, (b) assuming satisfaction of any
requirements imposed by the HSR Act, constitute a violation (with or without the
giving of notice or lapse of time, or both) of any provision of Law or any
judgment, decree, order, regulation or rule of any court or other Governmental
Authority applicable to Sellers or the Company, (c) require any consent,
approval or authorization of, or declaration, filing or registration with,
(i) the FCC, State PUC, or the Federal Trade Commission under the HSR Act, or
(ii) any other Person except, with regard solely to this clause (c)(ii), for
such consents and filings that, if not obtained or made, would not, individually
or in the aggregate, have a Company Material Adverse Effect, or (d) violate,
Breach, conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Encumbrance upon any properties or assets of the Company, or give to any
Person any right of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract.

 

-6-



--------------------------------------------------------------------------------



 



2.6 Financial Statements
(a) Section 2.6(a) of the Disclosure Schedules sets forth (i) unaudited pro
forma consolidated balance sheets of the Company and the Company Subsidiaries as
at December 31, 2010 and December 31, 2009 and the related unaudited pro forma
consolidated statements of income and cash flows of the Company and the Company
Subsidiaries for the fiscal years then ended, the “Year-End Financials”), and
(ii) an unaudited pro forma consolidated balance sheet (the “Interim Balance
Sheet”) of the Company and the Company Subsidiaries for the seven (7) month
period ended July 31, 2011 (the “Balance Sheet Date”) and the related unaudited
pro forma consolidated statements of income and cash flows of the Company and
the Company Subsidiaries for the seven (7) month period ended on the Balance
Sheet Date (such statements, the “Interim Financials,” and together with the
Year-End Financials, the “Financial Statements”).
(b) The Financial Statements (i) are accurate, complete and consistent with the
books and records of the Company, (ii) have been prepared in conformity with
GAAP on a basis consistent with prior accounting periods, and (iii) fairly
present the financial position, results of operations and changes in financial
position of the Company and the Company Subsidiaries as of the dates and for the
periods indicated, subject, in the case of the Interim Financials, to normal
recurring period end adjustments.
(c) The books of account and financial records of the Company and the Company
Subsidiaries are true and correct in all material respects and have been
prepared and are maintained in accordance with sound accounting practice.
2.7 Undisclosed Liabilities
The Company and the Company Subsidiaries have no Liabilities or obligations of
any nature (absolute, contingent or otherwise) except (i) Liabilities reflected
on or reserved against in, or set forth on, the Interim Balance Sheet,
(ii) Liabilities disclosed in Section 2.7 of the Disclosure Schedules,
(iii) Liabilities or obligations that either (A) were incurred since the date of
the Interim Balance Sheet in the ordinary course of business and are consistent
with the Company’s past practice, (B) would not be required to be reflected on,
reserved against or set forth on a balance sheet or notes thereto, prepared in
accordance with GAAP, or (C) are not material in amount or significance to the
Company, and (iv) Liabilities and obligations incurred in connection with this
Agreement and the transactions contemplated hereby.

 

-7-



--------------------------------------------------------------------------------



 



2.8 Absence of Certain Changes or Events
Except as set forth in Section 2.8 of the Disclosure Schedules, in connection
with the transactions contemplated in this Agreement, or pursuant to the
Reorganization, since the date of the Interim Balance Sheet, the Company and the
Company Subsidiaries have conducted their respective businesses and operations
in the ordinary course, have made reasonable efforts consistent with past
practice to preserve their relationships with customers, suppliers, Governmental
Authorities and others with whom they have business relationships, and, without
limiting the foregoing, have not taken any action that would have required the
consent of Buyer pursuant to Section 4.1 of this Agreement. Since December 31,
2010, there has not occurred any change, development, fact, condition, event,
occurrence or effect that, individually or in the aggregate, has had or is
reasonably likely to have a Company Material Adverse Effect.
2.9 Taxes
Except as otherwise set forth in Section 2.9 of the Disclosure Schedules:
(a) The Company and the Company Subsidiaries have duly filed on a timely basis
all Tax Returns that the Company and the Company Subsidiaries were required to
file. All such Tax Returns were true, correct and complete in all material
respects and have been prepared and completed in all material respects in
accordance with applicable Law. All Taxes of the Company and the Company
Subsidiaries which are required to be paid by the Company or any Company
Subsidiary (whether or not reflected on any Tax Return) have been fully and
timely paid; and there are no Encumbrances for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company or the Company
Subsidiaries. Neither the Company nor any Company Subsidiary is currently the
beneficiary of any extension of time within which to file any Tax Return, and
neither the Company nor any Company Subsidiary has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency. The Company and the Company Subsidiaries
have duly and timely withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed. None of the Shares are subject to a substantial risk of
forfeiture within the meaning of Section 83 of the Code.
(b) Neither the IRS nor any other Taxing authority has audited any Tax Return of
the Company or the Company Subsidiaries with respect to any period for which the
applicable statute of limitations has not expired. There is no pending or, to
the Company’s Knowledge, threatened, dispute, Claim, Proceeding, proposed
adjustment or assessment concerning any Tax Liability or Tax Return of the
Company or the Company Subsidiaries. Sellers have delivered to Buyer correct and
complete copies of all income Tax Returns, examination reports and statements of
deficiencies with respect to the Company and the Company Subsidiaries with
respect to Tax periods for which the applicable statute of limitations has not
expired.

 

-8-



--------------------------------------------------------------------------------



 



(c) Neither the Company nor any Company Subsidiary (i) has been a member of any
affiliated group within the meaning of Section 1504 of the Code or any similar
group defined under a similar provision of state, local, or foreign Tax Law
filing a consolidated federal income Tax Return (other than a group the common
parent of which was the Company) or (ii) has Liability for the Taxes of any
Person (other than the Company) under Treasury Regulation Section 1.1502-6 (or
any comparable provision of state, local or foreign Law), as a transferee or
successor, by contract, or otherwise. Neither the Company nor any Company
Subsidiary has requested or received a ruling from any Taxing authority or
signed a closing agreement with any Taxing authority.
(d) No Claim has ever been made in writing by a Taxing authority in a
jurisdiction where the Company or the Company Subsidiaries do not file Tax
returns that the Company or any Company Subsidiary is or may be subject to Tax
in such jurisdiction.
(e) Neither the Company nor any Company Subsidiary has participated in a
reportable transaction within the meaning of Section 6707A(c)(1) of the Code and
Section 1.6011-4(b) of the Treasury Regulations.
(f) Neither the Company nor any Company Subsidiary is, or has ever been, a party
to or bound by any Tax sharing agreement, Tax allocation agreement or similar
contract the principal purpose of which is the sharing or allocation of
liabilities for Taxes, but excluding for this purpose any customary agreement
with respect to property Taxes set forth in an IRU agreement.
(g) Neither the Company nor any Company Subsidiary has distributed stock of
another corporation, nor had its stock distributed by another corporation,
within the last two (2) years, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 or Section 361 of the Code.
(h) Neither the Company nor any Company Subsidiary has made any payment or
payments, is obligated to make any payment or payments, or is a party to (or a
participating employer in) any agreement (or Employee Benefit Plan) that has
resulted or could result in such payments being nondeductible pursuant to
Section 280G of the Code by reason of the transactions contemplated by this
Agreement.
(i) The Company and the Company Subsidiaries have not agreed to and are not
required to make by reason of a change in accounting method, or could not be
required to make by reason of a change in accounting method that has been
proposed in writing or threatened in writing, any adjustment under Section
481(a) of the Code, in each case, with respect to any Pre-Closing Tax Period.
(j) The Company and the Company Subsidiaries have not made an election pursuant
to Section 108(i) of the Code.

 

-9-



--------------------------------------------------------------------------------



 



2.10 Property
(a) Owned Real Property. Section 2.10(a) of the Disclosure Schedules includes a
true, correct and complete list of each parcel of real property owned by the
Company and the Company Subsidiaries along with a corresponding street address
for each such parcel (the “Owned Real Property”). Except as set forth on
Section 2.10(a) of the Disclosure Schedules, (i) the Company and the Company
Subsidiaries are the sole owners and have good and marketable fee simple title
to, each parcel of Owned Real Property, free and clear of any Encumbrances other
than (A) Permitted Liens, and (B) those disclosed in the Financial Statements;
(ii) there are no outstanding options, rights of first refusal or other
preferential rights to purchase the Owned Real Property or any portion thereof;
and (iii) there are no agreements granting to any Person other than the Company
or a Company Subsidiary the right of use or occupancy of any portion of the
Owned Real Property other than in the ordinary course of business. Neither the
Company nor any Company Subsidiary has received any notice that a material
portion of any Owned Real Property will be condemned, requisitioned or otherwise
taken by any public authority. To the Company’s Knowledge, no Owned Real
Property, including buildings and improvements thereon, is in material violation
of any zoning, land use or similar Laws. To the Company’s Knowledge, all Owned
Real Property is in good condition and repair in all material respects, and is
in adequate condition for its current operation and use, ordinary wear and tear
excepted and subject to normal maintenance and repair in the ordinary course of
business.
(b) Leased Real Property. Excluding any Network Agreements listed in
Section 2.11 of the Disclosure Schedules, Section 2.10(b) of the Disclosure
Schedules includes a true, correct and complete list of all material leases,
site leases, subleases, licenses and other occupancy agreements related to real
property, to which the Company or the Company Subsidiaries has a leasehold
interest, license or similar occupancy rights (each of the foregoing, a “Company
Lease,” and the premises leased thereunder, the “Leased Real Property,” which is
referred to herein collectively with the Owned Real Property as the “Real
Property”). Neither the Company nor the Company Subsidiaries use or occupy any
material real property, including buildings, improvements and points of
presence, for which it does not have a right to use or occupy such material real
property as Owned Real Property or pursuant to a Company Lease. The Company and
the Company Subsidiaries have good and valid leasehold interest in and to, and
is in occupancy of, all of the Leased Real Property under which it is a tenant
or lessee, free and clear of any Encumbrances other than Permitted Liens.
Neither the Company nor any Company Subsidiary has received any notice that a
material portion of any Leased Real Property will be condemned, requisitioned or
otherwise taken by a public authority. To the Company’s Knowledge, all Leased
Real Property of the Company and the Company Subsidiaries is \ in the condition
required of such property by the terms of the Company Lease applicable thereto
in all material respects and is in adequate condition for its current operation
and use.
(c) Personal Property. Except as set forth on Section 2.10(c) of the Disclosure
Schedules, the Company and the Company Subsidiaries have good and transferable
title to all of the tangible personal property (excluding Network Equipment)
material to the operation of the business of the Company and the Company
Subsidiaries as presently conducted (the “Personal Property”), other than leased
Personal Property, with respect to which the Company and the Company
Subsidiaries have good and valid leasehold interests, free and clear of all
Encumbrances, except Permitted Liens. The Personal Property necessary for the
conduct of the business of the Company and the Company Subsidiaries as presently
conducted are in good working order (ordinary wear and tear excepted), are, to
the Company’s Knowledge, free from any material defect and have been maintained
in all material respects in accordance with the past practice of the Company and
the Company Subsidiaries.

 

-10-



--------------------------------------------------------------------------------



 



2.11 Network
(a) Section 2.11(a) of the Disclosure Schedules lists (each, a “Network
Agreement”):
(i) each material indefeasible-right-of-use (“IRU”), fiber lease, license or
similar right to use dark or lit Network Fiber or an associated wavelength, to
which the Company or any of the Company Subsidiaries is a recipient of the IRU
and is a party or by which they are bound (the “Network IRUs”);
(ii) each material underlying right, easement, right-of-way, license, pole
attachment agreement, or similar right in relation to Network Fiber owned by the
Company or any of the Company Subsidiaries to which the Company or any of the
Company Subsidiaries is a party or by which they are bound (the “Network
Underlying Rights”);
(iii) other than Network Underlying Rights, each material franchise agreement or
similar agreement under which the Company or any of the Company’s Subsidiaries
is authorized or permitted to place, keep or otherwise locate Network Fiber in
or on public property owned or otherwise held by a municipality or similar
Governmental Authority, including each material modification, amendment and
supplement thereto, but for clarity excluding business licenses and construction
permits (the “Network Franchise Agreements”);
(iv) each material colocation agreement or similar agreement relating to
locations where the Company or any of the Company’s Subsidiaries is authorized
or permitted to place, keep or otherwise locate Network Equipment (other than
spare Network Equipment) in or on Real Property, including those locations which
are adjacent to long haul segments of the Network and those which are used for
POPs (the “Network Colocation Agreements”);
(v) each material agreement under which circuits, bandwidth, wavelength,
capacity or Network Fiber used by the Network to provide connectivity to, or at
the request of, a Customer is provided to or otherwise accessed by the Company
or any of the Company’s Subsidiaries (the “Network Access Agreements”);
(vi) each material interconnection agreement, peering agreement, or similar
agreement providing for the interconnection of the Network with the networks of
third parties (the “Network Interconnection and Peering Agreements”);
(vii) each material agreement under which Network Fiber is serviced or
maintained (the “Network Fiber Services Agreements”); and
(viii) each material agreement under which Network Equipment is serviced,
maintained or purchased (the “Network Equipment Agreements”).
(b) Except as set forth on Section 2.11(b) of the Disclosure Schedules, there
are no written or, to the Company’s Knowledge, other Claims or notices from a
third party alleging or advising the Company that it considers the Company
liable for any tariff or other payment of due but unpaid interstate or
intrastate access charges in a material amount or that it believes the Company
has provided services to Voice over IP services providers or other data or
information service providers that are claimed to be in violation of federal or
state Law or that have caused the Company to be liable for intrastate or
interstate access charges or other fees or charges that the Company has not
paid.

 

-11-



--------------------------------------------------------------------------------



 



(c) Section 2.11(c) of the Disclosure Schedules sets forth, as of the date
reflected on the appropriate section(s) of the Disclosure Schedules, diagrams
showing in reasonable detail:
(i) the approximate location of the Network Fiber, conduit, amplification and
regeneration sites, and POP sites which comprise the Company’s and the Company
Subsidiaries’ long haul network (the “Long Haul Network”);
(ii) the approximate location of the Network Fiber and conduit which comprise
the Company’s and the Company Subsidiaries’ metro access network (the “Metro
Network,” and together with the Long Haul Network and the Network Equipment, the
“Network”);
(iii) by segment of the Long Haul Network, the material DWDM equipment type for
such segments;
(iv) the SONET ring architecture of the Long Haul Network;
(v) the digital access and cross-connect system (DACS) architecture of the Long
Haul Network;
(vi) the Layer 2 and Layer 3 topology of the Long Haul Network; and
(vii) the high level design of the Company’s VoIP network.
(d) Section 2.11(d) of the Disclosure Schedules sets forth, as of the date of
this Agreement, (i) the number of available fibers in each segment of the Long
Haul Network and the Metro Network, (ii) the number of available conduits in
such segment, and (iii) the approximate distance in such segment.
(e) The Company and the Company Subsidiaries own or have a valid right to use
the Network Fiber and Network Equipment that comprise the Network free and clear
of all Encumbrances, except Permitted Liens. The Network Fiber and Network
Equipment necessary for the conduct of the business of the Company and the
Company Subsidiaries as presently conducted is in good working order (ordinary
wear and tear excepted), is, to Company’s Knowledge, free from any material
defect and has been maintained in all material respects in accordance with the
past practice of the Company and the Company Subsidiaries.

 

-12-



--------------------------------------------------------------------------------



 



2.12 Contracts
(a) Section 2.12(a) of the Disclosure Schedules contains an accurate and
complete list of the following Contracts to which the Company or the Company
Subsidiaries are a party or by which the Company or the Company Subsidiaries are
bound, that is or involves (each, a “Material Contract”):
(i) the twenty (20) largest customers of the Company and the Company
Subsidiaries year-to-date based on the dollar amount of invoiced monthly
recurring revenue through July 14, 2011;
(ii) the following Network Agreements: (A) Network IRUs which, in the aggregate,
comprise ninety-eight percent (98%) of those route miles of the Long Haul
Network which are on Network IRUs (in contrast to those route miles of the Long
Haul Network which are on fibers owned by the Company or the Company
Subsidiaries); (B) Network IRUs which, in the aggregate, comprise ninety-five
percent (95%) of those route miles of the Metro Network which are on Network
IRUs (in contrast to those route miles of the Metro Network which are on fibers
owned by the Company or the Company Subsidiaries); (C) each Network Underlying
Right for which the Company or the Company Subsidiaries have paid fees exceeding
$250,000 in the aggregate; (D) every Network Colocation Agreement where the
Company or the Company Subsidiaries currently pay fees in excess of $20,000 per
month; and (E) every Network Fiber Services Agreement and Network Equipment
Services Agreement where the Company or the Company Subsidiaries currently pay
fees in excess of $20,000 per month;
(iii) (A) written or material oral agreements with employees, or (B) the grant
to any employee any rights to severance payments upon the termination of such
person’s employment;
(iv) employment of any person or non-employee sales representative or agent to
the extent there has been more than $275,000 in payments to such Person in the
last calendar year;
(v) a covenant or other restriction that materially limits the ability of the
Company or the Company Subsidiaries to conduct its business, including
non-solicitation, non-competition, and most-favored nation pricing restrictions,
which are not terminable without payment by the Company or the Company
Subsidiaries on sixty (60) days’ notice;
(vi) any director or officer of the Company, the Company Subsidiaries or any
Affiliate of the Company and the Company Subsidiaries (other than employment
agreements with such Persons entered into in the ordinary course of business);
(vii) the granting of an Encumbrance (other than a Permitted Lien) upon any
material assets of the Company or the Company Subsidiaries, or a loan agreement,
note, mortgage, indenture, security agreement, guaranty, pledge or other
agreement relating to Indebtedness (other than intercompany indebtedness and
accounts receivable or accounts payable in the ordinary course) in excess of
$500,000;
(viii) the acquisition of an equity interest in, or all or substantially all of
the assets or business of, any other Person;
(ix) indemnification of any Person with respect to Liabilities relating to any
current or former business of the Company and the Company Subsidiaries (other
than standard indemnification provisions entered into in the ordinary course of
business);
(x) a joint venture or partnership;

 

-13-



--------------------------------------------------------------------------------



 



(xi) any Company Leases;
(xii) any written or material oral agreement between the Company or any of the
Company Subsidiaries, on the one hand, and the Sellers or any Affiliate of the
Sellers, on the other hand;
(xiii) any customer Contract involving an indefeasible right of use or similar
right to use dark or lit Network Fiber and which has a length equal to or
greater than 200 route miles, and which is not otherwise identified on
Section 2.12(a)(i) of the Disclosure Schedules; or
(xiv) any agreement not made in the ordinary course of business and that is
material to the business of the Company and the Company Subsidiaries, except as
otherwise listed in response to clauses (i) through (xiii) above.
(b) Except as set forth on Section 2.12(b) of the Disclosure Schedules, all
Material Contracts are valid, binding and enforceable in accordance with their
terms against the Company or the Company Subsidiaries, as applicable, and, to
the Knowledge of the Company, each other party thereto, and are in full force
and effect. Each of the Company and the Company Subsidiaries has performed all
material obligations imposed on it under such Contracts, and neither the Company
and the Company Subsidiaries nor any other party thereto is in material default
thereunder, nor is there any event that with notice or lapse of time, or both,
would constitute a material default by the Company or the Company Subsidiaries
or, to the Knowledge of the Company, any other party thereunder. There is no
pending disagreement or dispute with any other party to any Material Contract,
nor is there any pending request or process for amendment of any Material
Contract. Accurate and complete copies of each written Material Contract (and
written summaries of the terms of any oral Material Contract) have been
delivered or otherwise made available to Buyer. As of the date of this
Agreement, none of the Company or any of the Company Subsidiaries has received
any notification that any party to a Material Contract intends to cancel,
terminate, materially modify, refuse to perform or refuse to renew such Contract
(if such Contract is renewable).
2.13 Labor and Employment Matters
Neither the Company nor the Company Subsidiaries is a party to a collective
bargaining agreement having provisions covering their respective employees and
no collective bargaining agreement is being negotiated by the Company or the
Company Subsidiaries. There are no organizational efforts presently being made
or, to the Knowledge of the Company, threatened by or on behalf of any labor
union with respect to employees of the Company or the Company Subsidiaries.
There is no labor strike, dispute, slowdown or stoppage pending or, to the
Knowledge of the Company, threatened against or affecting the Company or the
Company Subsidiaries, and the Company and the Company Subsidiaries have not
experienced any work stoppage or other labor difficulty since its inception. No
complaint against the Company or the Company Subsidiaries is currently pending
or, to the Company’s Knowledge, threatened, before the National Labor Relations
Board or the Equal Employment Opportunity Commission or before any other
analogous entity in the United States. The Company has provided to Buyer a list
setting forth each individual, along with each individual’s position, salary,
bonus, and hire date, who was employed by the Company and the Company
Subsidiaries as of the end of the most recent payroll period prior to the date
of this Agreement.

 

-14-



--------------------------------------------------------------------------------



 



2.14 Employee Benefit Plans
(a) Section 2.14(a) of the Disclosure Schedules contains a list of all Employee
Benefit Plans. The Company has delivered to Buyer, with respect to each Employee
Benefit Plan true, correct and complete copies of (i) the Employee Benefit Plan
document, as currently in effect or, if such Employee Benefit Plan is not in
writing, a written description of such Employee Benefit Plan, (ii) if required
to be filed with respect to such Employee Benefit Plan, the last three annual
reports (Form 5500 series and all schedules and financial statements attached
thereto) filed with respect to such Employee Benefit Plan, (iii) the most recent
summary plan description, if any, and all summaries of material modifications
related thereto, distributed with respect to such Employee Benefit Plan,
(iv) all material trust agreements, investment management agreements, annuity
contracts, insurance contracts and service provider agreements relating to such
Employee Benefit Plan, and (v) the most recent determination letter, if any,
issued by the IRS with respect to such Employee Benefit Plan.
(b) With respect to each Employee Benefit Plan, (i) such Employee Benefit Plan
has been maintained, administered and funded in all material respects in
accordance with its terms and in compliance with applicable Law, including,
without limitation, ERISA and the Code, (ii) none of the Company, any of the
Company Subsidiaries or, to the Company’s Knowledge, any other fiduciary of such
Employee Benefit Plan has engaged in any transaction or acted or failed to act
in a manner that violates the fiduciary requirements of ERISA in such a way as
would result in a material Liability to the Company and the Company Subsidiaries
taken as a whole, (iii) none of the Company, any of the Company Subsidiaries or,
to the Company’s Knowledge, any other Person has engaged in a prohibited
transaction under Section 406 of ERISA or under Section 4975 of the Code for
which an exemption is not available, and (iv) all contributions and premiums due
or required to be paid by the Company or any of the Company Subsidiaries to (or
with respect to) such Employee Benefit Plan have been timely paid, or, if not
yet due, have been accrued as a Liability on the Financial Statements to the
extent required by GAAP.
(c) Each Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code (i) is the subject of an unrevoked favorable determination
letter from the IRS with respect to such Employee Benefit Plan’s qualified
status under the Code, (ii) has a timely filed request for such a determination
letter pending with the IRS or has remaining a period of time under the Code or
applicable Treasury Regulations or IRS pronouncements in which to request, and
to adopt any amendments necessary to obtain, such a letter from the IRS, or
(iii) is a prototype or volume submitter plan entitled, under applicable IRS
guidance, to rely on the favorable opinion or advisory letter issued by the IRS
to the sponsor of such prototype or volume submitter plan. To the Company’s
Knowledge, nothing has occurred that could reasonably be expected to adversely
affect the qualification of any such Employee Benefit Plan.
(d) None of the Company, any of the Company Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to or, at any time during the last six
(6) years, has sponsored, maintained, contributed to or incurred any Liability
(contingent or otherwise) with respect to any employee benefit plan that is
subject to Section 302 of ERISA, Title IV of ERISA or Section 412 of the Code,
including, without out limitation, any “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA.

 

-15-



--------------------------------------------------------------------------------



 



(e) None of the Employee Benefit Plans provides life insurance, medical or other
welfare benefits (within the meaning of Section 3(1) of ERISA) to any current or
former employee of the Company or any of the Company Subsidiaries after his or
her termination of employment, except (i) to the extent required by applicable
Law, including, without limitation, Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code, (ii) conversion rights, and (iii) disability
benefits.
(f) There are no actions, suits or claims (other than routine claims for
benefits, appeals of such claims and domestic relations orders) pending or, to
the Company’s Knowledge, threatened with respect to (or against the assets of)
any Employee Benefit Plan. To the Company’s Knowledge, no Employee Benefit Plan
is currently under investigation, audit or review by any Governmental Authority.
(g) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement (either alone or upon the
occurrence of any additional or subsequent event(s)) will (i) entitle any
current or former employee of the Company or any of the Company Subsidiaries to
severance pay, unemployment compensation or any other payment from the Company,
any of the Company Subsidiaries or any Employee Benefit Plan, (ii) otherwise
increase the amount of compensation due to any such employee, (iii) result in
any benefit or right becoming established or increased, or accelerate the time
of payment or vesting of any benefit under any Employee Benefit Plan, except to
the extent required by Section 411(d)(3) of the Code, or (iv) require the
Company or any of the Company Subsidiaries to transfer or set aside any assets
to fund or otherwise provide for any benefits for any individual. No amount paid
or payable in connection with the transactions contemplated by this Agreement
(either alone or upon the occurrence of any additional or subsequent event(s)),
will be an “excess parachute payment” within the meaning of Section 280G or
Section 4999 of the Code.
(h) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) satisfies in all material
respects the applicable requirements of Sections 409A(a)(2), (3), and (4) of the
Code, and the final Treasury Regulations promulgated thereunder, and has been
operated since January 1, 2005 in good faith compliance with Section 409A of the
Code and guidance issued thereunder.
2.15 Intellectual Property
(a) Section 2.15(a) of the Disclosure Schedules sets forth a complete list of
the following that are owned by the Company or any Company Subsidiary
(i) patented or registered Intellectual Property, (ii) pending patent
applications and applications for other registrations of Intellectual Property,
(iii) material unregistered trademarks, unregistered service marks, trade dress,
logos, product identifiers, slogans, trade names or corporate names,
(iv) internet domain name registrations, (v) material unregistered copyrights,
(vi) computer software (other than commercially available software), and
(vii) other than Intellectual Property Licenses, any other material Intellectual
Property used in the operation of the business of the Company and the Company
Subsidiaries as presently conducted (the “Company Owned Intellectual Property”).
The Company or a Company Subsidiary owns exclusively all right, title, and
interest in and to all Company Owned Intellectual Property free and clear of all
Encumbrances other than Permitted Liens.

 

-16-



--------------------------------------------------------------------------------



 



(b) Section 2.15(b) of the Disclosure Schedules sets forth a complete and
correct list of all material licenses and arrangements (other than ordinary
course licenses of commercially available software) pursuant to which (i) the
use by any Person of Company Intellectual Property is permitted by the Company
or the Company Subsidiaries, or (ii) the use by the Company or any of the
Company Subsidiaries of Intellectual Property is permitted by any Person (the
“Intellectual Property Licenses,” and together with Company Owned Intellectual
Property, the “Company Intellectual Property”). The Intellectual Property
Licenses are valid, binding and enforceable in accordance with their terms
against the Company or the Company Subsidiaries, as applicable, and, to the
Knowledge of the Company, the other parties thereto, and are in full force and
effect. Each of the Company and the Company Subsidiaries has performed all
obligations imposed on it under such Intellectual Property Licenses, and neither
the Company and the Company Subsidiaries nor any other party thereto is in
material default thereunder, nor is there any event that with notice or lapse of
time, or both, would constitute a material default by the Company or the Company
Subsidiaries or, to the Knowledge of the Company, any other party thereunder.
The Company, each of the Company Subsidiaries and to the Knowledge of the
Company, each other party thereto is in compliance with all obligations under
each Intellectual Property License. Neither the execution and delivery of this
Agreement, nor the consummation of the Closing, will result in any termination
or modification of the rights or obligations of any party under any Intellectual
Property License.
(c) Except as set forth on Section 2.15(c) of the Disclosure Schedules, (i) the
Company and the Company Subsidiaries own, free and clear of all Encumbrances
except for Permitted Liens, all right, title and interest in and to, or have
valid and enforceable licenses to use, all the Company Intellectual Property;
(ii) to the Knowledge of the Company, no third party is infringing any Company
Owned Intellectual Property; (iii) to the Knowledge of the Company, the Company
and the Company Subsidiaries have not infringed, misappropriated or violated,
and are not infringing, misappropriating or violating, any Intellectual Property
right (other than patents) and any patent of any third party; and (iv) there is
no Claim pending or, to the Knowledge of the Company, threatened against the
Company or the Company Subsidiaries (A) alleging any such violation,
misappropriation or infringement of a third party’s Intellectual Property
rights; or (B) challenging the Company’s or the Company Subsidiaries’ ownership
or use of, or the validity or enforceability of, any Company Intellectual
Property. Except as set forth on Section 2.15(c) of the Disclosure Schedules,
neither the Company nor any of the Company Subsidiaries has received any written
notices in the prior three (3) years containing any such allegation or challenge
or any demand or offer to license any Intellectual Property from any third
party.
2.16 Environmental Matters
(a) To the Knowledge of the Company, the Company and the Company Subsidiaries
have complied with and are in compliance in all material respects with all
Environmental Laws.

 

-17-



--------------------------------------------------------------------------------



 



(b) There are no pending or, to the Knowledge of the Company, threatened
Environmental Claims against the Company.
(c) To the Knowledge of the Company, no Hazardous Materials have been released
in, on, under or from any property currently or formerly owned or leased by the
Company such that any investigation, remediation, cleanup or other response is
or will be required by the Company or any Company Subsidiary under any
applicable Environmental Law, except where any such release has not resulted in
and would not be expected to result in an adverse effect that is material to the
Company.
(d) To the Knowledge of the Company, neither the Company nor any of the Company
Subsidiaries have expressly or by operation of Law, assumed or undertaken any
Liability, including without limitation any material obligation for corrective
or remedial action, of any other Person related to any Hazardous Materials or
Environmental Laws.
(e) The Company and the Company Subsidiaries have made available to the Buyer
copies of all environmental assessments, audits, studies, and other
environmental reports in their possession or reasonably available to them
relating to the Company and the Company Subsidiaries or any of their current
properties or operations.
2.17 Corporate Books and Records
The Company and the Company Subsidiaries have delivered or otherwise made
available to Buyer accurate and complete copies of their respective
(a) Governing Documents, (b) minute books, and (c) stock transfer records. Such
books and records reflect all meetings of the shareholders or the Company and
the Company Subsidiaries, their respective boards of directors and any board
committees, and the minutes contained therein accurately reflect the events of
and actions taken at such meetings in all material respects. Such stock transfer
records accurately reflect all issuances, transfers and cancellations of shares
of capital stock of the Company and the Company Subsidiaries.
2.18 Compliance With Laws; Permits
Except as set forth on Section 2.18 of the Disclosure Schedules, (a) the Company
is currently in material compliance with all applicable Laws, (b) the Company
and the Company Subsidiaries are in possession of all material licenses,
permits, franchises, registrations, authorizations and approvals issued or
granted to any of the Company or the Company Subsidiaries by any Governmental
Authority as of the date hereof (the “Permits”) required under applicable Law
for the current operation of the business of the Company and the Company
Subsidiaries, including material construction permits, highway crossing licenses
and permits and other similar licenses and permits, and right-of-way licenses to
own, operate and use its Network, and are in material compliance with the
requirements and limitations included in such Permits, and (c) no petition,
action, investigation, notice of violation complaint or Proceeding seeking to
revoke, reconsider the grant of, cancel, suspend or modify any of the material
Permits is pending or, to the Knowledge of the Company, threatened before any
Governmental Authority.

 

-18-



--------------------------------------------------------------------------------



 



2.19 Litigation
Except as set forth on Section 2.19 of the Disclosure Schedules and except for
any Claims in the ordinary course, there are no Claims, subpoenas or, to the
Knowledge of the Company, investigations or audits pending or, to the Knowledge
of the Company, threatened, before any Governmental Authority or any arbitrator
of any nature, brought by or against the Company or the Company Subsidiaries
involving or relating to the business of the Company and the Company
Subsidiaries or properties of the Company and the Company Subsidiaries or the
transactions contemplated hereby.
2.20 Insurance
Section 2.20 of the Disclosure Schedules sets forth an accurate and complete
list of all policies of insurance held by, or the premiums on which are paid (in
whole or in part) by, the Company or the Company Subsidiaries, which insurance
is sufficient for material compliance with all requirements of Law currently
applicable to the Company and with all Material Contracts to which the Company
is a party, will remain in full force and effect through the respective
expiration dates of such policies or binders without the payment of additional
premiums, and will not be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. Neither the Company nor any Company
Subsidiary has been refused any insurance, nor has its coverage been limited, by
any insurance carrier.
2.21 Brokers or Finders
Except as set forth on Section 2.21 of the Disclosure Schedules, none of
Sellers, the Company or the Company Subsidiaries have any Liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
2.22 The Business
Except as set forth on Section 2.22 of the Disclosure Schedules, the Companies
and the Company Subsidiaries own the assets and hold the legal rights necessary
to carry on the business of the Company and the Company Subsidiaries as
presently conducted in all material respects.
2.23 Transactions With Certain Persons
No officer or director of the Company or the Company Subsidiaries or any
Affiliate of any such Person, nor any member of such Person’s immediate family,
is party to any Contract, agreement, transaction or other arrangement with the
Company or the Company Subsidiaries (a) providing for the furnishing of services
(except in such Person’s capacity as an officer, director or employee), (b)
providing for the purchase or rental of real or personal property to or from any
such Person, (c) providing for a loan or advance of funds to or from any such
Person (except for normal advances to employees consistent with past practice)
or (d) otherwise requiring payments (other than for services as an officer,
director or employee) to or from such Person.

 

-19-



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER
Subject to the disclosures set forth in the Disclosure Schedules delivered to
Sellers concurrently with the parties’ execution of this Agreement (the “Buyer
Disclosure Schedules”) (each of which disclosures shall indicate the section
and, if applicable, the subsection of this Article III to which it relates
(provided that any disclosure made under the heading of one section or
subsection of the Disclosure Schedules may apply to and/or qualify disclosures
made in one or more other sections or subsections to the extent that it is
reasonably apparent that such disclosures apply to or qualify other disclosures,
notwithstanding the omission of an appropriate cross reference to such other
section)), in order to induce Sellers to enter into and perform this Agreement,
Buyer represents and warrants to Sellers as follows:
3.1 Organization and Good Standing
Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full power and
authority to conduct its business as currently conducted and to own and use the
properties owned and used by it. Buyer is duly qualified to do business and is
in good standing, as applicable, in each jurisdiction in which the nature of the
business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
applicable, would not have a Buyer Material Adverse Effect on its ability to
consummate the transactions contemplated by this Agreement.
3.2 Authority and Enforceability
Buyer has all requisite power and authority to execute this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder. All necessary action on the part of Buyer
and its directors, managers, officers and equity holders for the authorization,
execution, delivery and performance by Buyer of this Agreement and the other
applicable Transaction Documents to which Buyer is, or will be, a party has been
taken. This Agreement has been, and each of the other Transaction Documents to
which Buyer is a party at the Closing will have been, duly executed and
delivered by Buyer, and this Agreement is, and each of the other Transaction
Documents to which Buyer is, or will be, a party will be (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
at the Closing a legal valid and binding obligation of Buyer and enforceable
against Buyer in accordance with its terms, except to the extent that
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by the principles of equity regarding the availability of
remedies.

 

-20-



--------------------------------------------------------------------------------



 



3.3 No Approvals; No Conflicts
Except as set forth on Section 3.3 of the Buyer Disclosure Schedules, the
execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which Buyer is a party, the consummation by Buyer of
the transactions contemplated hereby and thereby, and the performance by Buyer
of its obligations hereunder and thereunder, do not and will not (a) conflict
with or result in a Breach of or constitute a default under any provision of the
Governing Documents of Buyer, (b) assuming satisfaction of any requirements
imposed by the HSR Act, constitute a violation (with or without the giving of
notice or lapse of time, or both) of any provision of Law or any judgment,
decree, order, regulation or rule of any court or other Governmental Authority
applicable to Buyer, (c) require any consent, approval or authorization of, or
declaration, filing or registration with, (i) the FCC, State PUC, or the Federal
Trade Commission under the HSR Act, or (ii) any other Person except, with regard
solely to this clause (c)(ii), for such consents and filings that, if not
obtained or made, would not, individually or in the aggregate, have a Buyer
Material Adverse Effect, or (d) violate, Breach, conflict with or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Encumbrance upon any properties or
assets of Buyer, or give to any Person any right of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Contract or agreement to which Buyer is a party or by which any material
properties or assets of Buyer are bound except in the case of this clause (d),
for any such violation, conflict, default, right or Encumbrance that would not,
individually or in the aggregate, have a Buyer Material Adverse Effect or
preclude the Buyer from consummating the transactions contemplated hereby.
3.4 No Proceedings
No Proceeding is pending or, to Buyer’s knowledge, threatened against, relating
to or affecting Buyer, that questions the validity of, or challenges or seeks to
enjoin or delay, this Agreement or any of the Transaction Documents to which
Buyer is a party or any action taken or to be taken by Buyer hereunder or
thereunder, and Buyer is not subject to any order, writ, judgment injunction,
decree, determination or award that prohibits or restricts any action taken or
to be taken by it pursuant to this Agreement or any Transaction Document or that
would materially adversely affect Buyer’s ability to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.
3.5 Funds
Buyer will have at the Closing sufficient immediately available unrestricted
funds to pay when due the Purchase Price and to otherwise satisfy its financial
obligations hereunder on and after the Closing Date.
3.6 Brokers’ Fees
Buyer has no Liability or obligation to pay any fees or commissions to any
broker, finder or agent in connection with the transactions contemplated by this
Agreement.
3.7 Securities
Buyer hereby acknowledges that the Shares are not registered under the
Securities Act or registered or qualified for sale under any applicable
securities Law of the United States or any other country or any state or
province of the United States or any other country and cannot be resold without
registration thereunder or exemption therefrom. Buyer is acquiring the Shares
for its own account as principal, for investment purposes and has no present
intention to dispose of the Shares, in whole or in part, or of any interest in
the Shares to any other Person whether by public distribution or otherwise.
Buyer has sufficient knowledge and experience in financial and business matters
to enable it to evaluate the risks of investment in the Shares and has the
ability to bear the economic risks of such investment. Buyer is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act.

 

-21-



--------------------------------------------------------------------------------



 



3.8 Independent Investigation
Buyer has (a) conducted an independent investigation, review and analysis of the
business and the financial condition, results of operations, assets,
Liabilities, properties and prospects of the Company, (b) formed an independent
judgment concerning the Company and its businesses and operations, and (c) been
furnished with or given full access to such information about the Company and
its business and operations as requested. In connection with its investigation
and review, Buyer has received from the Company or its Representatives certain
projections and other forecasts for the Company and certain estimates, plans and
budget information. Buyer acknowledges and agrees that (x) there are
uncertainties inherent in attempting to make such projections, forecasts,
estimates, plans and budgets, (y) Buyer is familiar with such uncertainties, and
(z) Buyer has taken full responsibility for making its own evaluations of the
adequacy and accuracy of all estimates, projections, forecasts, plans and
budgets so furnished to it, and, in making its determination to proceed with the
transactions contemplated by this Agreement, Buyer has relied solely upon its
own investigation and the express covenants, representations and warranties of
Sellers and the Company expressly set forth in this Agreement (including the
related sections of the Disclosure Schedules) and the Transaction Documents.
ARTICLE IV
COVENANTS
4.1 Conduct of the Business by the Company Prior to Closing
From the date hereof until the Closing, except as set forth in Section 4.1 of
the Disclosure Schedules, as otherwise provided in this Agreement, as consented
to in writing by Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed, except with respect to clauses (a), (b), (c), (d), (g),
(h), (j), (o), (r) and, to the extent related to the foregoing clauses, (s),
where the Buyer may withhold, condition, or delay its consent in its sole
discretion) or as may be required by Law, Sellers shall, and shall cause the
Company and the Company Subsidiaries to conduct the business of the Company and
the Company Subsidiaries in the ordinary course of business, use commercially
reasonable efforts to maintain and preserve intact the current organization,
business and franchise of the Company and the Company Subsidiaries and to
preserve the rights, franchises, goodwill and relationships of its employees,
customers, lenders, suppliers, regulators and others having business
relationships with the Company and the Company Subsidiaries, and, without
limiting the foregoing, not take any of the following actions:
(a) amend, supplement or otherwise restate any Governing Document of the Company
or any of the Company Subsidiaries;
(b) issue, sell, pledge, purchase, or dispose of any equity securities, debt
securities or any securities exercisable or exchangeable for or convertible into
equity securities of the Company or the Company Subsidiaries, or any options,
warrants or rights of any kind to acquire any shares with respect to the Company
or the Company Subsidiaries;

 

-22-



--------------------------------------------------------------------------------



 



(c) except as required by GAAP, make any change with respect to accounting
methods or practices or internal accounting control;
(d) declare, set aside, make or pay any dividend or other distribution, payable
in cash or other securities, property or otherwise, with respect to any capital
stock of the Company or the Company Subsidiaries, or effect or approve any
split, combination or reclassification of the capital stock of the Company or
any of the Company Subsidiaries;
(e) make any material increase in the compensation of any employee of the
Company or the Company Subsidiaries or make any material change in personnel
policies, employee benefits or other compensation arrangements affecting the
employees of the Company or the Company Subsidiaries, other than in the ordinary
course of business in accordance with past practice or pursuant to the terms of
any existing Contract or Employee Benefit Plan;
(f) other than in the ordinary course of business, take any action to institute
any new severance or termination pay practices with respect to any of the
directors, officers or employees of the Company or the Company Subsidiaries or
to increase the benefits payable under their severance or termination pay
practices, except to the extent that any such new or increased severance or
termination pay is payable prior to or concurrently with the Closing;
(g) incur any Indebtedness or guarantee any such Indebtedness or pledge,
mortgage, or subject to any Encumbrance any of their assets, other than
Permitted Liens;
(h) sell, lease, transfer, convey, dispose of, any assets other than in the
ordinary course of business;
(i) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof;
(j) authorize any single capital expenditure to be made after the Closing that
is in excess of $1,000,000 or capital expenditures that are, in the aggregate,
in excess of $2,000,000 in any calendar month or fail to continue to make
capital expenditures prior to the Closing in the ordinary course of business,
including in accordance with the Company’s 2011 budget of approximately
$19 million;
(k) enter into, amend, terminate, Breach, or waive any material right under, any
Material Contract, other than any such entry, amendment, termination, Breach, or
waiver that is in the ordinary course of business and the effect of which is not
materially adverse to the Company or the Company Subsidiaries;
(l) transfer, assign or grant any license or sublicense of any material rights
under or with respect to any Company Intellectual Property, other than in the
ordinary course of business, or permit to lapse, or instruct or consent to a
future lapse, of Company Intellectual Property rights;

 

-23-



--------------------------------------------------------------------------------



 



(m) experience any damage, destruction or loss, whether or not covered by
insurance, to any material property of the Company or any of the Company
Subsidiaries;
(n) make or change any material election in respect of Taxes, adopt or change
any material accounting method in respect of Taxes, file any amendment to any
Tax Return, enter into any closing agreement, settle any claim or assessment in
respect of Taxes, or consent to any extension or waiver of the limitation period
applicable to any claim or assessment in respect of Taxes; provided that,
notwithstanding the foregoing, this Section 4.1(n) shall not preclude the
Company and the Company Subsidiaries from taking any action with respect to ad
valorem or similar property Taxes to the extent such action is taken in the
ordinary course of business;
(o) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization (other
than the Reorganization) of the Company or the Company Subsidiaries, or
otherwise alter the corporate structure of the Company or the Company
Subsidiaries (other than in connection with the Reorganization);
(p) cancel, compromise, waive or release any right or Claim other than in the
ordinary course of business;
(q) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock or make any other
change with respect to the capital structure of the Company or the Company
Subsidiaries (other than pursuant to the Reorganization)
(r) enter into any customer order or agreement (or modify any existing customer
order or agreement) in which the customer pre-pays (i) for the Company or any
Company Subsidiary to sell, lease, license, or otherwise transfer conduit or
dark or lit fiber to any Person, (ii) for network services or capacity,
including the sale of any IRU or lease to purchase or similar Contract; or
(s) agree or otherwise commit to take any of the actions described in the
foregoing Section 4.1(a) through (r).
4.2 Access to Information
(a) From the date hereof until the Closing, Sellers shall, and shall cause the
Company and the Company Subsidiaries to, upon reasonable advance notice from
Buyer to Sellers, (i) afford Buyer and its Representatives reasonable access
during normal business hours to properties, books, Contracts, records and
personnel of or with respect to the Company, and (ii) furnish to Buyer and its
Representatives such additional financial and operating data and other
information regarding the operations of the Company and the Company
Subsidiaries, as Buyer may from time to time reasonably request and as is
necessary to consummate the transactions contemplated by this Agreement;
provided, however, that neither the Company nor Sellers shall be required to
disclose any information to Buyer if such disclosure would, in the reasonable
judgment of Sellers (A) cause significant competitive harm to Sellers, the
Company or its business if the transactions contemplated by this Agreement are
not consummated, (B) violate applicable Law or the provisions of any agreement
to which Sellers or the Company is a party, or (C) jeopardize any
attorney-client or other legal privilege.

 

-24-



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything herein to the contrary, from the date hereof until
the Closing, Buyer shall, and shall cause its Representatives to, obtain the
written consent of Parent prior to contacting, communicating with or visiting
any customer, vendor or employee (other than senior management) of Sellers or
the Company. Buyer agrees it will use commercially reasonable efforts to
minimize any disruption or interference with, and to avoid causing any damage to
any of Sellers’ or the Company’s, customers, vendors, employees or other Persons
having business relations with the Company or any Seller.
4.3 Commercially Reasonable Efforts; Cooperation
(a) On the terms and subject to the conditions of this Agreement, from the date
hereof until the Closing, each of Buyer and Sellers shall, and Sellers shall
cause the Company and the Company Subsidiaries to, use its commercially
reasonable efforts to take all actions required of it and to do all things
necessary, proper or advisable on its part in order to consummate and make
effective the transactions contemplated by this Agreement and each of the
Transaction Documents (including all actions necessary to effect the
Reorganization and the satisfaction, but not waiver, of the conditions set forth
in Article V of this Agreement).
(b) From the date hereof until the Closing, each of Buyer and Sellers will, and
Sellers shall cause the Company and the Company Subsidiaries to, cooperate and
coordinate with each other (i) in connection with the making of any filings,
giving of any notices and obtaining of any approvals or consents which are
required to be made, given or obtained in connection with consummation of the
transactions contemplated by this Agreement, (ii) in executing and delivering
any documentation necessary to effect such filings, notices, approvals or
consents, and (iii) in pursuing any further actions necessary or desirable to
carry out the purposes of this Agreement or any other Transaction Document.
4.4 Governmental Approvals and Consents
(a) From the date hereof until the Closing, each of Buyer and Sellers shall, and
Sellers shall cause the Company to, promptly use its commercially reasonable
efforts, unless prohibited by Law, to (i) obtain, or cause to be obtained, all
consents, authorizations, permits, waivers, clearances, orders, certificates and
approvals from all Governmental Authorities required to be obtained in
connection with the authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement, (ii) make all necessary registrations, notifications and filings, and
thereafter make any other required submissions, with respect to this Agreement
under (A) any applicable federal or state securities Laws, (B) the HSR Act and
any applicable competition, antitrust or investment Laws of jurisdictions other
than the United States, and (C) any other applicable Law, and (iii) furnish all
information required for any application or other filing or submission to be
made or notice to be given pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement (such information and documents
referred to in subsections (i), (ii) and (iii) of this Section 4.4(a) referred
to as the “Governmental Submissions”).

 

-25-



--------------------------------------------------------------------------------



 



(b) Buyer and Sellers shall, and Sellers shall cause Company to, unless
prohibited by Law, (i) cooperate with each other in connection with the
Governmental Submissions, (ii) provide drafts of such Governmental Submissions
to the other party, allowing reasonably adequate time for comment by the other
party and agree promptly, to the extent the same are accurate and reasonable, to
the contents of the Governmental Submissions, (iii) keep the other parties
hereto informed in all material respects of any material communication received
from or given by such party to any Governmental Authority relating to the
transactions contemplated by this Agreement and permit such other party to
review such communication, (iv) consult with the other parties hereto in advance
of any meeting or conference with any Governmental Authority relating to the
transactions contemplated by this Agreement and give the other party the
opportunity to attend and participate in such meetings and conferences (to the
extent permitted by such Governmental Authority), and (v) execute and deliver
any additional instruments necessary to consummate the transactions contemplated
by this Agreement. Buyer and Sellers shall, and Sellers shall cause Company to,
use reasonable best efforts to submit any required filings under the HSR Act
with respect to the transactions contemplated by this Agreement within seven
(7) business days following the date hereof. Any filing fees required in
connection with any filings of any party under the HSR Act with respect to the
transactions contemplated by this Agreement shall be paid fifty percent (50%) by
Buyer and fifty percent (50%) by Sellers. Neither Buyer nor Sellers shall
consent to any voluntary delay of the Closing at the behest of any Governmental
Authority without the consent of the other parties to this Agreement, which
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding the
foregoing, neither Sellers nor Buyer shall be obligated to take any action
pursuant to this Section 4.4 if in the opinion of its board of directors, after
consultation with its counsel, such actions would violate applicable Law.
(c) From the date hereof until the Closing, Sellers and Buyer shall, and Sellers
shall cause the Company and the Company Subsidiaries to, use commercially
reasonable efforts to give all notices to, and obtain all consents from, all
third parties set forth in Section 4.4(c) of the Disclosure Schedules; provided,
however, that Buyer, Sellers, Company and Company Subsidiaries shall not be
obligated to pay any consideration not otherwise due therefor to any third party
from whom consent or approval is requested.
4.5 Tax Matters
(a) Parent shall prepare, or cause to be prepared, all federal and applicable
state and local income Tax Returns of the Company and the Company Subsidiaries
required to be filed after the Closing Date for Pre-Closing Tax Periods other
than Straddle Periods. Sellers shall pay any Taxes due with respect to such Tax
Returns (to the extent such Taxes (i) become due and payable no later than
eighteen (18) months following the Closing Date or (ii) are shown as due on a
Tax Return prepared by Parent and provided to Buyer to be filed in accordance
with this Subsection 4.5(a)), except to the extent reflected as a Liability in
Final NWC. Such Tax Returns shall be prepared in a manner consistent with past
custom and practice of the Company and the Company Subsidiaries, except as
otherwise may be required by applicable Law. Parent shall provide each such Tax
Return to Buyer for review and approval (which shall not be unreasonably
withheld) at least thirty (30) days prior to the earlier of (i) the due date for
filing such Tax Return (including any applicable extensions) and (ii) eighteen
(18) months following the Closing Date. After such review and approval, Buyer
shall file, or cause to be filed, all such Tax Returns. Notwithstanding anything
in this Section 4.5 to the contrary, any Tax deductions attributable to payments
of compensation or other transaction costs incurred by the Company, the Company
Subsidiaries or Sellers in connection with the transactions contemplated by this
Agreement shall be for the benefit of Sellers and, to the maximum extent
permitted by law, shall be treated as allocable to the taxable period (or
portion thereof) ending on the Closing Date.

 

-26-



--------------------------------------------------------------------------------



 



(b) Buyer shall prepare and file, or cause to be prepared and filed, all Tax
Returns (other than Tax Returns described in Section 4.5(a)) of the Company and
the Company Subsidiaries required to be filed after the Closing Date (taking
into account any applicable extensions) and which relate to Pre-Closing Tax
Periods and Straddle Periods. Sellers shall pay any Taxes due with respect to
such Tax Returns (to the extent such Taxes (i) become due and payable no later
than eighteen (18) months following the Closing Date or are shown as due on a
Tax Return that is filed no later than eighteen (18) months following the
Closing Date and (ii) relate to Pre-Closing Tax Periods, as determined in
accordance with Section 4.5(e)), except to the extent reflected as a Liability
in Final NWC. Such Tax Returns shall be prepared in a manner consistent with
past custom and practice of the Company and the Company Subsidiaries, except as
otherwise may be required by applicable Law. To the extent requested by Parent,
Buyer shall provide each such Tax Return to Parent for review and approval
(which shall not be unreasonably withheld) at least thirty (30) days prior to
the due date for filing such Tax Return (including any applicable extensions).
(c) Buyer and Sellers shall provide each other with such assistance as may
reasonably be requested by the others in connection with the preparation of any
Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative Proceedings relating to Liabilities for Taxes. Such
assistance shall include making employees available on a mutually convenient
basis to provide additional information or an explanation of material provided
hereunder and shall include providing copies of relevant Tax Returns and
supporting material. Buyer and Sellers shall provide each other with any records
or information that may be relevant to such preparation, audit, examination,
Proceeding or determination, and execute and deliver such powers of attorney and
other documents as are necessary to carry out the intent of this Section 4.5(c).
Buyer and Sellers further agree, upon request, to use reasonable efforts to
obtain any certificate or other document from any Governmental Authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby) provided that such actions do not require any
payment by or impose any additional Tax burden on the other party. Buyer shall
control the conduct of any audit or administrative or judicial Proceeding
involving any Taxes of the Company and the Company Subsidiaries (or for which
the Company or the Company Subsidiaries may be liable) for any Pre-Closing Tax
Period or Straddle Period, and Buyer shall promptly notify Sellers of such audit
or Proceeding and shall use its reasonable best efforts to defend any such audit
or Proceeding. Sellers shall have the right to participate in any such audit or
Proceeding at their expense and, with the written consent of Buyer, and at their
expense, may assume control of the conduct of such audit or proceeding, but may
not settle or compromise any such audit or proceeding (or any material issue in
connection therewith) without the prior written consent of Buyer (which shall
not be unreasonably withheld). Buyer shall not settle or compromise any such
audit or proceeding (or any material issue in connection therewith) without the
prior written consent of Parent (which shall not be unreasonably withheld).
(d) After the Closing Date, Buyer, to the extent permitted by Law, shall have
the right to amend, modify or otherwise change all Tax Returns of the Company
and the Company Subsidiaries for all Tax periods; provided, however, that any
such amendment, modification or change with respect to a Pre-Closing Tax Period
which may result in an indemnifiable Claim against Sellers under Article VII or
may be included in the calculation of the Deductible under Section 7.4(a) of
this Agreement shall not be made without the prior written consent of Parent
(which consent shall not be unreasonably withheld or conditioned).

 

-27-



--------------------------------------------------------------------------------



 



(e) For purposes of this Agreement, including the determination of any Taxes to
be taken into account in determining Working Capital, the amount of any Taxes
(other than property or similar ad valorem Taxes) for a Straddle Period that
relate to the portion of such Straddle Period which is a Pre-Closing Tax Period
will be determined based on an interim closing of the books as of the end of the
Closing Date, and the amount of any property or similar ad valorem Taxes which
relate to the portion of such Straddle Period which is a Pre-Closing Tax Period
will be deemed to be the amount of such Tax for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days in the
portion of such Straddle Period ending on the Closing Date and the denominator
of which is the total number of days in such Straddle Period.
(f) The amount of any refunds of Taxes of the Company and the Company
Subsidiaries for any Pre-Closing Tax Period, to the extent (i) such Taxes were
paid on or prior to the Closing Date, or accrued and reflected as a Liability in
Final NWC and (ii) such refunds were collected by the Company or a Company
Subsidiary prior to eighteen (18) months after the Closing Date, shall be for
the account of Sellers, provided, however, that any refunds of Taxes reflected
as an asset in Final NWC or arising as a result of Buyer carrying back losses
generated after the Closing to Pre-Closing Tax Periods shall be for the account
of Buyer, and provided further that Buyer shall, and cause the Company and the
Company Subsidiaries to, use reasonable efforts to promptly collect any refund
to which the Company or a Company Subsidiary becomes entitled. Buyer shall
forward or cause to be forwarded to Parent the amount of any refund to which
Sellers are entitled within thirty (30) days after such refund is actually
received. Parent shall have the right to review and approve (not to be
unreasonably withheld) the calculation of any such refund.
(g) All transfer, documentary, sales, use, stamp, registration and other similar
transfer Taxes, including any Washington real estate excise Taxes or similar
Taxes imposed by any other jurisdiction, incurred in connection with the
consummation of the transfer of the Shares shall be borne by Buyer. The party
required by applicable law shall file all necessary Tax Returns and other
documentation with respect to such Taxes and, if required by applicable law, the
other party or parties shall join in the execution of such Tax Returns and other
documentation.
(h) Notwithstanding any provision of this Agreement to the contrary, in the
event an election under Section 338 of the Code is made with respect to the
purchase of the Shares pursuant to this Agreement, the Sellers shall not be
obligated to pay, or indemnify any Person for, any Taxes arising out of or
relating to such election, except to the extent such Taxes relate to a Breach of
a representation that would have occurred in the absence of any such election.

 

-28-



--------------------------------------------------------------------------------



 



(i) The Closing Cash Payment shall be reduced by an amount equal to aggregate
amount of the U.S. federal, state, local and foreign income Tax withholding and
employment Taxes (whether imposed on the employer or the employee under
applicable Law) payable with respect to (i) the vesting of Parent restricted
stock in connection with the transactions contemplated by this Agreement,
including any such Taxes arising under an agreement by the Company or any Seller
to pay such Taxes on behalf of the holder of such restricted stock, and (ii) the
exercise of compensatory stock options to purchase Parent stock in connection
with the transactions contemplated by this Agreement, in each case, to the
extent such amounts have not been remitted to the applicable Governmental
Authority as of the Closing. In the event that any Seller or the Company
collects any of such Taxes from an employee, such collected amount shall be
retained by such Seller, or distributed by the Company to Sellers, as the case
may be, on or prior to the Closing Date. Buyer shall timely remit, or cause the
Company to timely remit, the Taxes described in this Section 4.5(i) to the
applicable Governmental Authorities. The Taxes described in this Section 4.5(i)
shall not be included in the determination of Net Working Capital.
Notwithstanding any provision of this Agreement to the contrary, including
Section 2.9 and this Section 4.5, Sellers shall not be obligated to pay, or
indemnify any Person for, any Taxes described in this Section 4.5(i).
4.6 Employee Benefits
(a) As of the Closing Date, and for a period of at least twelve (12) months
thereafter, Buyer shall provide, or shall cause its Subsidiaries and Affiliates
to provide employees of the Company and the Company Subsidiaries who remain
employed by the Company or any of the Company Subsidiaries (or who are employed
by Buyer or any of its other Subsidiaries or Affiliates) immediately after the
Closing (“Continuing Employees”) with base salary, bonus potential and employee
benefits as described in Section 4.6(a) of the Disclosure Schedules. Buyer and
its Subsidiaries and Affiliates shall treat, and shall cause each benefit plan,
program, practice, policy and arrangement sponsored, maintained or contributed
to by Buyer or any of its Subsidiaries or Affiliates after the Closing and in
which any Continuing Employee (or the spouse or any dependent of any Continuing
Employee) participates or becomes eligible to participate (each, a “Buyer
Benefit Plan”) to treat, for purposes of determining eligibility to participate,
vesting, accrual of and entitlement to benefits (but not for accrual of benefits
under any “defined benefit plan,” as defined in Section 3(35) of ERISA) and all
other purposes, all service with the Company and its Subsidiaries and Affiliates
(and predecessor employers to the extent the Company or any of its Subsidiaries
or Affiliates, or the analogous Employee Benefit Plan provides past service
credit) prior to the Closing as service with Buyer and its Subsidiaries and
Affiliates. Buyer and its Subsidiaries and Affiliates shall cause each Buyer
Benefit Plan that is an “employee welfare benefit plan,” within the meaning of
Section 3(1) of ERISA, (a) to waive any and all eligibility waiting periods,
evidence of insurability requirements, pre-existing condition limitations,
at-work requirements and other exclusions and limitations with respect to the
Continuing Employees and their spouses and dependents to the extent waived,
satisfied, not applicable or not included under the analogous Employee Benefit
Plan, and (b) to recognize for each Continuing Employee and his or her spouse
and dependents for purposes of applying annual deductible, co-payment and
out-of-pocket maximums under such Buyer Benefit Plan any deductible, co-payment
and out-of-pocket expenses paid by the Continuing Employee and his or her spouse
and dependents under the analogous Employee Benefit Plan during the plan year of
such Employee Benefit Plan in which occurs the later of the Closing Date and the
date on which the Continuing Employee begins participating in such Buyer Benefit
Plan.

 

-29-



--------------------------------------------------------------------------------



 



(b) After Closing, Buyer shall pay (or cause the Company to pay) to employees
any and all accrued bonuses that are included in the determination of the Final
NWC, which, for the avoidance of doubt, shall include all bonus amounts payable
under the annual bonus program of the Company and the Key Performance Indicator
long term incentive plan, within ten (10) calendar days following the Closing.
(c) After Closing, and except as otherwise provided in Section 4.6(b) of this
Agreement, Sellers shall perform their obligations under the 2002 Long Term
Incentive and Share Award Plan and 2010 Long Term Incentive and Share Award Plan
with respect to share-based awards.
4.7 Insurance
From the date hereof until the Closing, Sellers shall cause Company to maintain
in full force and effect all insurance coverage for Company’s properties and
assets substantially comparable to coverage existing on the date hereof.
4.8 Names and Logos
At the Closing, Buyer and Sellers shall enter into a license agreement in a form
mutually agreed upon by Buyer and Sellers, pursuant to which Buyer, the Company
and the Company Subsidiaries shall grant to Sellers and their Affiliates a
nonexclusive, royalty-free, fully paid, worldwide, limited right and license to
use the Acquired Names for a transitional period, provided that upon expiration
of such period, Sellers will promptly remove any Acquired Names from its assets
and properties, and will file all such documents reasonably required to change
the names of any Sellers or any Subsidiary of Sellers to the extent such names
include any of the Acquired Names.
4.9 Discharge of Affiliate Obligations
The Sellers will cause all Contracts by and between Sellers or any Affiliates of
Sellers (other than the Company and the Company Subsidiaries), on the one hand,
and the Company and the Company Subsidiaries, on the other hand, to be
terminated effective as of the Closing, without any cost or continuing
obligation to the Company, the Company Subsidiaries or Buyer.
4.10 No Financing Contingency
Buyer acknowledges and agrees that its obligations under this Agreement,
including but not limited to its obligation to pay the Purchase Price, are not
subject to any financing condition and are not contingent upon the results of
efforts, if any, of Buyer or any other Person to obtain financing in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents.
4.11 Directors and Officers
The Company and Company Subsidiaries shall deliver to Buyer the written
resignation of each of their respective directors or managers, as applicable,
and statutory officers to be effective as of the Closing Date (the
“Resignations”).

 

-30-



--------------------------------------------------------------------------------



 



4.12 Notification of Certain Matters
From the date hereof to the Closing Date or the date, if any, on which this
Agreement is earlier terminated pursuant to Article VI of this Agreement, each
party to this Agreement shall give prompt notice to the other parties of (a) the
occurrence or nonoccurrence of any event that would be reasonably likely to
cause any representation or warranty made by such party contained in this
Agreement to be untrue or incorrect in any material respect, and (b) any
material failure by such party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder.
4.13 Confidentiality
The parties hereto acknowledge that Buyer, Parent and all of Parent’s
wholly-owned Subsidiaries have previously entered into a Confidentiality and
Non-Disclosure Agreement dated June 14, 2011 (the “Confidentiality Agreement”),
which shall continue in full force and effect in accordance with its terms.
4.14 Further Assurances
After the Closing Date, Sellers and Buyer shall execute and deliver such further
documents, and perform such further acts, as may be necessary to consummate the
transactions contemplated hereby, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the
transactions contemplated by this Agreement and the other Transaction Documents,
including, upon reasonable request by Buyer, any actions to transfer, to the
extent such Sellers are able, any assets or agreements held by Sellers that are
necessary for the conduct of the business of the Company and Company
Subsidiaries as presently conducted (including, upon reasonable request of
Buyer, any of the assets set forth on Section 2.22 of the Disclosure Schedules).
4.15 Post-Closing Cooperation and Access
(a) After the Closing Date, Buyers shall, and shall cause the Company and the
Company Subsidiaries to, upon reasonable advance notice from Sellers to Buyer,
(i) afford Sellers and its Representatives reasonable access to, and provide
copies of, any books, records, Contracts, financial and operating data and
information or other materials relating to Parent, other Sellers, or past or
present Subsidiaries of Parent (other than the Company and the Company
Subsidiaries) that are maintained by the Company or the Company Subsidiaries,
and (ii) afford Sellers and its Representatives reasonable access to employees
and personnel of the Company and the Company Subsidiaries on a mutually
convenient basis.

 

-31-



--------------------------------------------------------------------------------



 



(b) Buyer acknowledges that (i) Parent is party to and has ongoing information
disclosure obligations under that certain Asset Purchase Agreement dated May 25,
2004 among Parent, certain subsidiaries of Parent, and Bell Canada, as amended
(including without limitation under the Amending Agreement No. 15 dated
November 18, 2010) (the “Canadian Bell Canada Agreement”); (ii) Parent and the
Company are parties to and have ongoing information disclosure obligations under
that certain US Purchase Agreement dated as of August 11, 2004, among Parent,
the Company, certain other subsidiaries of Parent and BCE Nexxia Corporation as
purchaser and assignee of Bell Canada, as amended, and that Parent has
guaranteed the observance and performance of the Company’s obligations under
such agreement (the “US Bell Canada Agreement”); and (iii) Parent and Holdco are
parties to and have ongoing information disclosure obligations under that
certain Arrangement Agreement dated as of December 23, 2009, among Trilogy
Energy Trust, 360networks (CDN Fiber) ULC (now Trilogy Energy Corp.), Parent and
Holdco (the “Trilogy Agreement” and, collectively with the Canadian Bell Canada
Agreement and the US Bell Canada Agreement, the “Third Party Information
Agreements”). Buyer agrees that, to the extent necessary to ensure that Parent,
Holdco and the Company comply with their respective information disclosure
obligations under the Third Party Information Agreements, Buyer will cause the
Company and the Company Subsidiaries to afford Sellers, Bell Canada, Trilogy
Energy Trust, Trilogy Energy Corp., BCE Nexxia Corporation, GT Group Telecom
(USA) LLC and their respective representatives, reasonable access to, and
provide copies of, any books, records, Contracts, financial and operating data
and information or other materials relating to the Company and the Company
Subsidiaries to the extent that such Persons are entitled to the same under the
Third Party Information Agreements, and will allow reasonable access to the
employees, representatives and agents of the Company and the Company
Subsidiaries to the extent that such Persons are entitled to the such access
under the Third Party Information Agreements.
(c) In relation to the books, records, Contracts, financial and operating data
and information or other materials referenced in Section 4.15(a) (the
“Section 4.15(a) Records”) for a period of five (5) years from the Closing Date
(the “Section 4.15(a) Period”), and in relation to the books, records,
Contracts, financial and operating data and information or other materials
referenced in Section 4.15(b) (the “Section 4.15(b) Records”) for so long as the
information disclosure obligations in the Third Party Information Agreements
survive (the “Section 4.15(b) Period”), Buyer agrees to, and shall cause the
Company and the Company Subsidiaries to, hold (and not to destroy or dispose)
the Section 4.15(a) Records and the Section 4.15(b) Records held by the Company
and the Company Subsidiaries.
4.16 FIRPTA Withholding
The parties to this Agreement acknowledge and agree that Section 1445 of the
Code will apply to the transfer of Shares pursuant to this Agreement and to
certain transactions in connection with the Reorganization. On or prior to the
Closing Date, each Seller shall have the right to apply to the IRS for a
withholding certificate as described in Treasury Regulations Section
1.1445-1(c)(2)(i)(B) (each a “FIRPTA Certificate”). Sellers shall provide copies
of all applications for FIRPTA Certificates to Buyer at least three business
days before filing for Buyer’s review and comment. In the event any Seller
applies for a FIRPTA Certificate, such Seller shall provide notice to Buyer and
such other person or persons as may be required in accordance with Treasury
Regulations Section 1.1445-1(c)(2)(i)(B). As more fully described in the Escrow
Agreement, in the event the IRS grants such Seller’s FIRPTA Certificate, any
FIRPTA Withholding obligations with respect to such Seller arising in connection
with the transactions contemplated by this Agreement shall be determined in
accordance with such FIRPTA Certificate. The Company and the Company
Subsidiaries shall provide Sellers with such assistance as may reasonably be
requested by Sellers in connection with (a) the determination of Sellers’ FIRPTA
Withholding obligations (including any such obligations arising in connection
with the Reorganization), if any, (b) compliance with Section 1445 of the Code
and the regulations issued thereunder, and (c) the preparation and submission of
any documents or materials related to Sellers’ FIRPTA Withholding obligations,
including any request for a withholding certificate or a refund. Such assistance
shall include making employees available to provide additional information or an
explanation of material provided hereunder, providing copies of relevant Tax
Returns and supporting material, providing Sellers with any records or
information that may be relevant to the FIRPTA Withholding or the FIRPTA
Certificate, and delivering such powers of attorney and other documents as are
necessary to carry out the intent of this Section 4.16. Sellers shall have the
right to participate in any disputes, claims or proceedings related to Sellers’
FIRPTA Withholding or any FIRPTA Certificate.

 

-32-



--------------------------------------------------------------------------------



 



4.17 Mutual Release
Prior to the Closing, Sellers and their Affiliates (other than the Company and
the Company Subsidiaries), on the one hand, and the Company and the Company
Subsidiaries, on the other hand, shall enter into a mutual release (the
“Release”) pursuant to which Sellers and their Affiliates (other than the
Company and the Company Subsidiaries) will release and discharge the Company and
the Company Subsidiaries from, and pursuant to which the Company and the Company
Subsidiaries will release and discharge Sellers and their Affiliates (other than
the Company and the Company Subsidiaries) from, any and all Liabilities, losses,
Claims, demands, obligations, rights, actions, causes of action, Proceedings or
suits of any kind or nature, in law or in equity, whether known or unknown,
which they may have had, have, or thereafter may have, relating to any matter or
thing up until the date of such release (collectively, “Released Claims”),
provided that in no event shall the Released Claims include (i) any release with
respect to any of the other parties’ obligations under or in connection with
this Agreement or any Transaction Document, or (ii) any Liability, loss, Claim,
demand, right, action, cause of action, Proceeding or suit that such party may
have had, have or thereafter may have in connection with this Agreement or any
Transaction Document.
4.18 Exclusivity; Acquisition Proposals
(a) The Sellers agree that between the date of this Agreement and the earlier of
the Closing or the termination of this Agreement, the Sellers shall not, and
shall take all action necessary to ensure that the Company shall not, nor shall
any of the Sellers’ or the Company’s Affiliates or Representatives:
(i) solicit, initiate, consider, encourage or accept any other proposals or
offers from any Person (A) relating to any direct or indirect acquisition or
purchase of all or any portion of the capital stock of the Company or any
Company Subsidiary or any of their assets, other than inventory to be sold in
the ordinary course of business, (B) to enter into any merger, consolidation or
other business combination relating to the Company or any Company Subsidiary or
(C) other than the Reorganization, to enter into a recapitalization,
reorganization or any other extraordinary business transaction involving or
otherwise relating to the Company or any Company Subsidiary (such proposals or
offers, an “Acquisition Proposal”); or
(ii) participate in any discussions, conversations, negotiations or other
communications regarding, or furnish to any other Person any information with
respect to, or otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any other Person to seek to do
any of the foregoing; provided, however, that the Sellers, Company and Company
Subsidiaries shall be entitled to furnish to the shareholders of Parent the fact
that an Acquisition Proposal was received and the terms of such Acquisition
Proposal. The Sellers immediately shall, and shall cause the Company to, cease
and cause to be terminated all existing discussions, conversations, negotiations
and other communications with any Persons (other than the shareholders of
Sellers, Company and the Company Subsidiaries, as applicable) conducted
heretofore with respect to any of the foregoing.

 

-33-



--------------------------------------------------------------------------------



 



(iii) The Sellers shall notify the Buyer promptly, but in any event within 24
hours, orally and in writing if any such Acquisition Proposal, or any inquiry or
other contact with any Person with respect thereto, is made. Any such notice to
the Buyer shall indicate in reasonable detail the offer, inquiry or other
contact and the terms and conditions of such proposal, offer, inquiry or other
contact. The Sellers shall not, and shall cause the Company not to, release any
Person from, or waive any provision of, any confidentiality or standstill
agreement to which the Sellers or the Company is a party, without the prior
written consent of the Buyer.
(b) Except as set forth in Section 4.18(d), the boards of directors of Sellers
and the Company shall not (i) withdraw or modify, or propose publicly to
withdraw or modify, in a manner adverse to Buyer, the approval or recommendation
by such board of directors of this Agreement or the approval of this Agreement
by the stockholders of Parent at the Parent Stockholder Meeting (a “Change of
Recommendation”), (ii) approve or recommend, or propose publicly to approve or
recommend, any Acquisition Proposal, or (iii) cause or permit Sellers or the
Company to enter into any letter of intent, agreement in principle, acquisition
agreement or other similar agreement or understanding (an “Acquisition
Agreement”) related to any Acquisition Proposal other than an acceptable
confidentiality agreement entered into pursuant to Section 4.18(b).
(c) Notwithstanding anything to the contrary set forth in this Section 4.18,
prior to approval of this Agreement by the Parent’s stockholders at the Parent
Stockholder Meeting, the boards of directors of Sellers and the Company may, if
such boards of directors determine in good faith that such Acquisition Proposal
is a Superior Proposal and, after consultation with its legal counsel, determine
that their failure to take such actions would be inconsistent with their
fiduciary duties to their stockholders under applicable Law, (i) approve or
recommend such Superior Proposal and, in connection with the approval or
recommendation of such Superior Proposal, make a Change of Recommendation,
and/or (ii) cause the Sellers to terminate this Agreement; provided, that:
(i) Sellers shall have provided prior written notice to Buyer at least three
business days in advance of its intention to effect a Change of Recommendation,
which notice shall specify, as applicable, (A) the identity of the party making
a Superior Proposal and the material terms thereof and include copies of all
relevant documents relating to such Superior Proposal (including copies of the
then-current form of any acquisition agreement, merger agreement or similar
agreement with respect to such Superior Proposal that Sellers have received from
the Person that made such Superior Proposal, together with copies of any
commitment letters or similar material documents received by the Company with
respect to any financing for such Superior Proposal) (it being understood that
any fee letters provided pursuant to this sentence may be redacted to omit
confidential information and any other numerical amounts provided therein);

 

-34-



--------------------------------------------------------------------------------



 



(ii) after providing such notice and prior to effecting such Change of
Recommendation, Sellers shall, and shall cause their Representatives to,
negotiate with Buyer in good faith (to the extent Buyer desires to negotiate) to
make such adjustments in the terms and conditions of this Agreement as would
enable the boards of directors of Sellers and the Company to determine not to
effect such Change of Recommendation;
(iii) the boards of directors of Sellers and the Company shall have
(A) considered in good faith any changes to the terms and conditions of this
Agreement offered in writing by Buyer in a manner that would form a binding
contract if accepted by the Company and (B) determined that (x) such Superior
Proposal would continue to constitute a Superior Proposal if such changes
offered in writing by Parent were to be given effect or (y) such changes would
not affect the determination of the boards of directors of Sellers and the
Company to effect a Change of Recommendation, as applicable; and
(iv) in the event of any material revisions to such Superior Proposal or
material changes related to such Acquisition Proposal, Sellers shall be required
to deliver a new written notice to Buyer and to comply with the requirements of
this Section 4.18(d) with respect to such new written notice, except that the
deadline for such new written notice shall be reduced to two business days
before the Change of Recommendation (rather than the three business days
otherwise contemplated by this Section 4.18(d)).
4.19 Financing
(a) As of the date of this Agreement, Buyer has, and has delivered to Sellers a
true and complete copy of, the Debt Commitment Letter from the Debt Financing
Sources committing such lender(s) to provide, in whole or part, a financing for
Buyer in an amount sufficient to permit Buyer to, together with Buyer’s cash
balances, make all payments required to be made to Sellers in connection with
the Closing under this Agreement.
(b) Buyer shall use its reasonable best efforts to complete the Debt Financing
and satisfy its obligations under the Debt Commitment Letter in accordance with
and by the date specified in the terms and conditions of the Debt Commitment
Letter. Buyer shall keep Sellers reasonably informed of all material
developments, positive and negative, concerning the status of the Debt Financing
described in the Debt Commitment Letter, and shall, upon request by Sellers,
provide to Sellers a copy of the proposed and final credit agreements or other
documents related to the Debt Financing. Without limiting the foregoing, Buyer
agrees to notify Sellers promptly, and in any event within two (2) business
days, if at any time prior to the Closing (i) the Debt Commitment Letter shall
have expired or be terminated for any reason, (ii) any Debt Financing Source
notifies Buyer that such source no longer intends to provide financing to Buyer
on the terms set forth therein, or (iii) Buyer no longer believes in good faith
that it will be able to obtain the amount of the Purchase Price. Buyer shall not
amend or alter, or agree to amend or alter, the Debt Commitment Letter in any
manner that could reasonably be expected to impair, delay or prevent the
transactions contemplated by this Agreement, without the prior written consent
of Parent. If the Debt Commitment Letter shall be terminated or modified in a
manner materially adverse to Buyer’s ability to consummate the transactions
contemplated by this Agreement for any reason, Buyer shall use its reasonable
best efforts to obtain alternative financing as promptly as practical in any
amount that, together with existing cash resources, will equal the Purchase
Price. If obtained, Buyer will provide Sellers with a copy of the new financing
commitment letters.

 

-35-



--------------------------------------------------------------------------------



 



(c) Sellers shall provide, and shall use their respective reasonable best
efforts to cause the respective officers, employees and advisors (including
legal and accounting advisors) of Sellers, the Company and the Company
Subsidiaries to provide, to Buyer all cooperation reasonably requested by Buyer
in connection with (i) the Debt Financing and the other transactions
contemplated hereby and thereby, and (ii) Buyer’s satisfaction of the conditions
in the Debt Commitment Letter, including (A) participation in meetings,
presentations, road shows, drafting sessions, due diligence sessions and
sessions with rating agencies, including direct contact between senior
management and representatives and advisors of the Company and the Company
Subsidiaries and the Debt Financing Sources and potential lenders and investors
in the Debt Financing, (B) assisting with the preparation of materials for
rating agencies and rating agency presentations, lender and investor
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents required in connection with the
Debt Financing, and providing reasonable and customary authorization letters to
the Debt Financing Sources authorizing the distribution of information to
prospective lenders and containing customary information (all such documents and
materials, collectively, the “Offering Documents”), (C) preparing and furnishing
Buyer and the Debt Financing Sources on or prior to November 15, 2011 (or such
later date as mutually agreed upon by Buyer and Sellers) with all Required
Financial Information and assisting, and using reasonable best efforts to cause
accounting advisors of Sellers to assist, in the preparation of pro forma
financial statements to be included in the Offering Documents, (D) preparing and
furnishing to Buyer and the Debt Financing Sources as promptly as practicable
all other information and disclosures relating to the Company and its
Subsidiaries (including their businesses, operations, financial projections and
prospects) as may be reasonably requested by Buyer to assist in preparation of
the Offering Documents, (E) obtaining accountants’ comfort letters and consents,
as reasonably requested by Buyer and (F) using reasonable best efforts to obtain
such consents, approvals, authorizations, certificates and instruments from, and
to make all necessary registrations, notifications and filings with, any Person
or Governmental Authority, including without limitation State PUCs, which may be
reasonably requested by Buyer in connection with the Debt Financing and
collateral arrangements. The Sellers shall promptly supplement any of the
information provided pursuant to this Section 4.19 if such information contains
any material misstatement or omission. The fees of Moss Adams LLP in preparing
the financial statements for the quarter ended September 30, 2011 and any
additional interim periods as reasonably requested by Buyer, and the Parent
Audited Financial Statements for the fiscal year ended December 31, 2011 shall
be paid by the Buyer.

 

-36-



--------------------------------------------------------------------------------



 



4.20 Shareholder Approval
Sellers shall, as soon as reasonably practicable after the date hereof, take all
steps necessary to duly call, give notice of, convene and hold a meeting of its
shareholders for the purpose of approving and/or authorizing the sale of all or
substantially all of the undertaking of Parent and use commercially reasonably
efforts to cause the shareholders to approve the transactions contemplated by
this Agreement.
ARTICLE V
CONDITIONS TO CLOSING
5.1 Conditions Precedent to Obligations of Sellers
The obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment or satisfaction on or prior to the
Closing Date of each of the following conditions, any or all of which may be
waived in writing in whole or in part (to the extent permitted by applicable
Law) by Parent:
(a) Accuracy of Representations and Warranties. The representations and
warranties of Buyer in this Agreement (including applicable Exhibits and
Disclosure Schedules) (i) shall have been true and correct in all material
respects when made, and (ii) shall be true and correct in all material respects
at and as of the Closing Date with the same force and effect as though made at
and as of that time, except, in each case, (A) for changes specifically
permitted by this Agreement, (B) that those representations and warranties which
address matters only as of a particular date or period need only be true and
correct as of such date or period, or (C) where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, have a Buyer Material Adverse Effect.
(b) Compliance with Obligations. Buyer must have performed in all material
respects all of its obligations and agreements, and complied in all material
respects with all covenants, required by this Agreement to be performed or
complied with by it at or prior to the Closing.
(c) No Adverse Litigation. No order of any Governmental Authority shall be in
effect that enjoins, restrains, conditions or prohibits the consummation of this
Agreement or any other Transaction Document, and no litigation, investigation or
administrative Proceeding shall be pending or threatened that would enjoin,
restrain, condition or prevent consummation of the transactions contemplated by
this Agreement or any other Transaction Document.
(d) HSR Act Waiting Period. Any applicable waiting period, and extensions
thereof, under the HSR Act must have expired or been terminated.
(e) Escrow Amount. Buyer shall have delivered the Escrow Amount to an account
designated by the Escrow Agent.
(f) Stockholder Approval. The stockholders of Parent, by special resolution
shall have authorized the sale of the Shares to Buyer.

 

-37-



--------------------------------------------------------------------------------



 



(g) Deliveries by Buyer. Buyer shall have delivered the following to Parent:
(i) the Closing Cash Payment, by wire transfer of immediately available funds;
(ii) a certificate of an officer of Buyer, certifying (A) the statements in
Section 5.1(a) are true and correct; (B) the statements in Section 5.1(b) are
true and correct, and (C) the adoption of resolutions of Buyer approving the
transactions contemplated by this Agreement and the Transaction Documents;
(iii) a good standing certificate for Buyer, certified by the Secretary of the
State of Delaware, dated not more than five (5) days prior to the Closing Date;
(iv) the Escrow Agreement, duly executed by Buyer;
(v) the License Agreement, duly executed by Buyer;
(vi) such other documents, instruments or certificates as shall reasonably be
requested by Sellers or their counsel.
5.2 Conditions Precedent to Obligations of Buyer
The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment or satisfaction on or prior to the
Closing Date of each of the following conditions, any or all of which may be
waived in writing in whole or in part (to the extent permitted by applicable
Law) by Buyer:
(a) Accuracy of Representations and Warranties. The representations and
warranties of Sellers in this Agreement (including applicable Exhibits and
Disclosure Schedules) (i) shall have been true and correct in all material
respects when made, and (ii) shall be true and correct in all material respects
at and as of the Closing Date with the same force and effect as though made at
and as of that time, except, in each case, (A) for changes specifically
permitted by this Agreement, or (B) that those representations and warranties
which address matters only as of a particular date or period need only be true
and correct as of such date or period.
(b) Compliance With Obligations. Each of Sellers must have performed in all
material respects all of its obligations and agreements, and complied in all
material respects with all covenants, required by this Agreement to be performed
or complied with by it at or prior to the Closing.
(c) No Adverse Litigation. No order of any Governmental Authority shall be in
effect that enjoins, restrains, conditions or prohibits the consummation of this
Agreement or any other Transaction Document, and no litigation, investigation or
administrative Proceeding shall be pending or threatened that would enjoin,
restrain, condition or prevent consummation of the transactions contemplated by
this Agreement or any other Transaction Document.
(d) HSR Act Waiting Period. Any applicable waiting period, and extensions
thereof, under the HSR Act must have expired or been terminated.

 

-38-



--------------------------------------------------------------------------------



 



(e) Deliveries by Sellers. Sellers shall have delivered the following to Buyer:
(i) a certificate of an officer of each Seller, certifying (A) the statements in
Section 5.2(a) are true and correct, (B) the statements in Section 5.2(b) are
true and correct, and (C) the adoption of resolutions of such Sellers approving
the transactions contemplated by this Agreement and the Transaction Documents;
(ii) a good standing certificate for the Company, certified by the Secretary of
the State of Nevada, dated not more than five (5) days prior to the Closing
Date;
(iii) all required consents, approvals, certificates, waivers and authorizations
and notices set forth in Section 5.2(e) of the Disclosure Schedules shall have
been obtained or, in the case of notices, filed and delivered to Buyer;
(iv) original share certificates representing the Shares, free and clear of all
Encumbrances, together with executed stock powers;
(v) the Resignations;
(vi) the Escrow Agreement, duly executed by Sellers and the Escrow Agent;
(vii) the License Agreement, duly executed by Sellers and the Company (on its
own behalf and on behalf of the Company Subsidiaries);
(viii) the Release, duly executed by Sellers;
(ix) evidence that (a) all Indebtedness of the Company or the Company
Subsidiaries has been paid and (b) all Encumbrances (other than Permitted Liens)
on the assets and properties of the Company and the Company Subsidiaries have
been released;
(x) such other documents, assignments, certificates and other instruments of
transfer or assignment as may be reasonably requested by Buyer pursuant to
Section 4.14 of this Agreement, each in form and substance satisfactory to Buyer
and Sellers; and
(xi) such other documents, instruments or certificates as shall reasonably be
requested by Buyer or its counsel.
(f) No Material Adverse Effect. Since December 31, 2010, there shall not have
occurred any change, development, fact, condition, event, occurrence or effect
that, individually or in the aggregate, has had or is reasonably likely to have
a Company Material Adverse Effect.
(g) Audit Opinions. No audit opinion with respect to the Parent Audited
Financial Statements shall have been withdrawn, qualified, or modified.

 

-39-



--------------------------------------------------------------------------------



 



ARTICLE VI
TERMINATION
6.1 Termination
This Agreement may be terminated at any time:
(a) by mutual written consent of Buyer and Parent at any time prior to the
Closing Date;
(b) by Buyer upon delivery of written notice to Parent in accordance with
Section 8.2 of this Agreement in the event of a material Breach by Sellers of
any provision of this Agreement that would prevent the satisfaction of
Section 5.2(a) or Section 5.2(b) that has not been cured or is not curable by
Sellers within thirty (30) days after notice of the material Breach;
(c) by Sellers upon delivery of written notice to Buyer in accordance with
Section 8.2 of this Agreement in the event of a material Breach by Buyer of any
provision of this Agreement that would prevent the satisfaction of
Section 5.1(a) or Section 5.1(b) that has not been cured or is not curable by
Buyer within thirty (30) days after notice of the material Breach;
(d) by Buyer or Sellers if any Governmental Authority having jurisdiction over
the Sellers or Buyer shall have issued a non-appealable order, decree or ruling
or taken any other action, in each case permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents;
(e) by Buyer or Sellers upon delivery of written notice to the other party if
the Closing Date has not occurred by March 1, 2012; provided however that the
right to terminate this Agreement under this Section 6.1(e) shall not be
available if the failure of the party so requesting termination to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;
(f) by Sellers, in accordance with Section 4.18 of this Agreement, or by Buyer,
at any time prior to the vote of the stockholders of Parent at the Parent
Stockholder Meeting with respect to this Agreement, if the boards of directors
of Sellers and the Company shall have effected a Change of Recommendation in
accordance with Section 4.18 of this Agreement; or
(g) by Buyer or Sellers, if Parent Stockholder Approval is not obtained at the
Parent Stockholder Meeting.
6.2 Effect of Termination
(a) Except for the provisions of Section 4.13 (Confidentiality), this Article
VI, and Article VIII (General) hereof, which shall survive any termination of
this Agreement, in the event of termination of this Agreement pursuant to
Section 6.1, this Agreement shall forthwith become void and of no further force
and effect, and the parties hereto shall be released from any and all
obligations hereunder; provided, however, that nothing herein shall relieve any
party from Liability for the Breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement, or the indemnity set forth
in Article VII of this Agreement.
(b) In the event this Agreement is terminated as provided in Sections 6.1(f) or
6.1(g), Sellers shall pay to the Buyer, in cash within two business days after
the termination of this Agreement $20,000,000 (the “Break-Up Fee”). The parties
agree that the Break-Up Fee provided in this Section 6.2(a) is a reasonable
estimate of damages and is not a penalty. Notwithstanding anything to the
contrary in this Agreement, Buyer and Sellers agree that the Break-Up Fee shall
be the sole and exclusive remedy for termination of this Agreement pursuant to
Sections 6.1(f) and 6.1(g) of this Agreement.

 

-40-



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything contained in this Agreement, none of the Debt
Financing Sources, or their former, current and future equity holders, shall
have any liability or obligation to pay any damages to the Sellers or any of
their Affiliates or any other Person (other than Buyer and its permitted assigns
in respect of the Debt Financing) relating to or arising out of this Agreement
or the Debt Financing, wither at Law or equity, in contract or in tort or
otherwise, and none of the Sellers or any of their Affiliates or any other
Person (other than Buyer and its permitted assigns in respect of the Debt
Financing) shall have any right or claims, or bring or otherwise support any
action or cause of action, of any kind or description, against any of the Debt
Financing Sources, or their former, current and future equity holders, under
this Agreement or the Debt Financing, whether at Law or equity, in contract or
in tort, or otherwise.
ARTICLE VII
SURVIVAL AND INDEMNIFICATION
7.1 Survival
The representations and warranties contained in this Agreement shall survive for
a period of eighteen (18) months after the Closing Date. The applicable survival
period pursuant to this Section 7.1 is referred to as the “Survival Period.” The
covenants and agreements contained in this Agreement or in the other Transaction
Documents shall survive the Closing and shall continue until fully performed or
satisfied or terminated in accordance with their terms.
7.2 Indemnification by Sellers
Subject to the limitations set forth in this Article VII, from and after the
Closing Date, Sellers shall jointly and severally indemnify and hold Buyer and
its officers, directors, employees, agents and Affiliates (each, a “Buyer
Indemnified Party” and collectively, the “Buyer Indemnified Parties”) harmless
from and against any and all losses, damages, debts, Liabilities, obligations,
judgments, orders, settlement payments, awards, writs, injunctions, decrees,
fines, penalties, Taxes, costs and expenses (including reasonable legal and
accounting fees and expenses), whether or not involving a Third Party Claim
(collectively, “Losses”), suffered or incurred by the Buyer Indemnified Parties
to the extent related to or arising out of:
(a) any Breach of any representation or warranty made by Sellers in this
Agreement, together with the Disclosure Schedules as delivered upon execution of
this Agreement, or in any other Transaction Document or in any certificate or
other document delivered by the Sellers pursuant to Article V (in each case,
giving effect to any limitations or qualifications as to materiality, Company
Material Adverse Effect, knowledge or other exception set forth therein for
purposes of determining whether a Breach has occurred but not for purposes of
determining Losses therefrom);
(b) any Breach by Sellers of any covenant or other obligation in this Agreement
or in any other Transaction Document; or
(c) the litigation set forth on Section 7.2 of the Disclosure Schedules.

 

-41-



--------------------------------------------------------------------------------



 



7.3 Indemnification by Buyer
Subject to the limitations set forth in this Article VII, Buyer shall indemnify
and hold the Sellers and their respective officers, directors, employees, agents
and Affiliates (the “Seller Indemnified Parties”) harmless from and against any
and all Losses, suffered or incurred by the Seller Indemnified Parties, arising
out of:
(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any other Transaction Document (in each case, giving effect to any
limitations or qualifications as to materiality, Buyer Material Adverse Effect,
knowledge or other exception set forth therein for purposes of determining
whether a Breach has occurred but not for purposes of determining Losses
therefrom); or
(b) any Breach by Buyer of any covenant or other obligation in this Agreement or
in any other Transaction Document.
7.4 Limitations
(a) Buyer Indemnified Parties shall not be entitled to indemnification for any
Losses arising under Sections 7.2(a) and (b) unless and until such time as the
cumulative aggregate amount of all indemnifiable Losses exceeds $1,725,000 (the
“Deductible”), after which Buyer Indemnified Parties shall be entitled to
recover the full amount of such Losses from the first dollar thereof without
regard to the Deductible.
(b) The maximum aggregate liability of Sellers for all Indemnification Claims
arising under Sections 7.2(a) and (b) by Buyer Indemnified Parties pursuant to
Section 7.2 shall be limited to an amount equal to $34,500,000.
(c) Any Person against whom an Indemnification Claim is being asserted (an
“Indemnifying Party”) shall not be obligated to indemnify and hold harmless any
Person claiming indemnification under this Article VII (an “Indemnified Party”)
after the expiration of any applicable Survival Period unless a Claim Notice
with respect to such Indemnification Claim shall have been given by the
Indemnified Party prior to the expiration of the applicable Survival Period.
7.5 Calculation of Losses; Mitigation
(a) The amount of Losses otherwise eligible for indemnification under this
Article VII shall be reduced by (i) any insurance proceeds actually received by
the Indemnified Party (or any of its Affiliates) with respect to such Losses,
(ii) any net Tax benefit that the Indemnified Party actually realizes as a
result of the incurrence of such Losses, and (iii) any actual recovery from
third Persons (less the fees and expenses incurred to obtain such proceeds).
Each Indemnified Party shall exercise commercially reasonable efforts to obtain
such proceeds, benefits and recoveries. If any such proceeds, benefits or
recoveries are received by an Indemnified Party (or any of its Affiliates) with
respect to any Losses after an Indemnifying Party has made a payment to the
Indemnified Party with respect thereto, the Indemnified Party (or such
Affiliate) shall pay to the Indemnifying Party the amount of such proceeds,
benefits or recoveries (up to the amount of the Indemnifying Party’s payment).

 

-42-



--------------------------------------------------------------------------------



 



(b) Each party shall take all commercially reasonable steps to mitigate Losses
upon or after becoming aware of any event which could reasonably be expected to
give rise to Losses indemnifiable by the other party. Each Indemnified Party
shall seek full recovery under all insurance policies covering any Losses to the
same extent as it would if such Losses were not subject to indemnification
hereunder.
7.6 Procedure for Indemnification
(a) An Indemnified Party shall give written notice (the “Claim Notice”) of any
Indemnification Claim (i) in the case of an Indemnification Claim against Buyer,
to Buyer, and (ii) in the case of an Indemnification Claim against the Sellers,
to Parent, reasonably promptly upon learning of such Claim or the facts
constituting such Claim, but in any event (A) prior to the expiration of any
applicable Survival Period, and (B) if such Indemnification Claim relates to the
assertion against an Indemnified Party of any Claim by a third party (a “Third
Party Claim”), within thirty (30) days after receipt by the Indemnified Party of
written notice of a legal process relating to such Third Party Claim; provided,
however, that the Indemnifying Party shall be relieved of its indemnification
obligations under this Article VII to the extent that it is materially
prejudiced by the Indemnified Party’s failure to give prompt notice. Any such
Claim Notice shall describe in reasonable detail the facts and circumstances on
which the asserted Indemnification Claim is based and specify the amount of such
Indemnification Claim to the extent then ascertainable.
(b) Unless the Indemnifying Party contests the Indemnification Claim in a
written notice given to the Indemnified Party within thirty (30) days of receipt
of the Claim Notice and describing in reasonable detail the basis for contesting
the Indemnification Claim, the Indemnified Party shall, subject to the other
terms of this Article VII, be paid the amount of the Losses related to such
Indemnification Claim or the uncontested portion thereof. Contested
Indemnification Claims shall be resolved either (i) in a written agreement
signed by Buyer and Parent, or (ii) by the final decision of a trier of fact.
(c) In the case of a Third Party Claim, upon written notice to the Indemnified
Party within thirty (30) days after receipt of the Claim Notice, the
Indemnifying Party shall have the right to defend and to direct the defense
against any such Third Party Claim, in its name or in the name of the
Indemnified Party, as the case may be, at the expense of the Indemnifying Party,
and with counsel selected by the Indemnifying Party (which is reasonably
acceptable to the Indemnified Party) and, in connection therewith, the
Indemnified Party shall reasonably cooperate with the Indemnifying Party and
make available to the Indemnifying Party all pertinent requested information
under its control, provided that the Indemnified Party may participate in any
Proceedings with counsel of its choice at its own expense. The Indemnifying
Party shall not agree to a compromise, settlement or other resolution of, or
consent to the entry of any judgment to, any Third Party Claim, without the
Indemnified Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, unless (i) the sole relief provided is
monetary damages, there is no finding or admission of any violation of Law in
connection therewith and there is no material adverse effect on any other Claims
that may be made against such Indemnified Party or its Affiliates, (ii) each
Indemnified Party that is a party to such Third Party Claim is fully and
unconditionally released from liability with respect to such claim, and
(iii) such settlement, compromise or resolution will not, in the good faith
judgment of the Indemnified Party, be reasonably likely to establish a
precedent, custom or practice that is materially adverse to the continuing
business interests of the Indemnified Party. The Indemnified Party shall not
agree to a settlement of any Third Party Claim that is being defended and
handled by the Indemnifying Party pursuant to this Section 7.6(c).

 

-43-



--------------------------------------------------------------------------------



 



(d) If the Indemnifying Party does not give written notice to the Indemnified
Party within thirty (30) days after receipt of the Claim Notice of a Third Party
Claim that the Indemnifying Party has elected to assume the defense of such
Third Party Claim, the Indemnified Party may, at the Indemnifying Party’s
expense, select counsel reasonably satisfactory to the Indemnifying Party to
defend or handle such Third Party Claim in consultation with the Indemnifying
Party and in a manner that is reasonable under the circumstances; provided,
however, that the Indemnified Party shall keep the Indemnifying Party timely
apprised of the status of such Third Party Claim. The Indemnified Party shall
not agree to a compromise, settlement or other resolution of, or consent to the
entry of any judgment to, such Third Party Claim without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld,
conditioned or delayed. If the Indemnified Party defends or handles such Third
Party Claim, the Indemnifying Party shall reasonably cooperate with the
Indemnified Party, provided that the Indemnifying Party may participate in any
such Proceedings with counsel of its choice at its own expense.
7.7 Exclusive Remedy
Following the Closing, (except for Claims arising out of fraud and for claims
for injunctive relief), the indemnification provisions of this Article VII will
be the sole and exclusive remedy of any Buyer Indemnified Party or Seller
Indemnified Party for Breach of any representation, warranty or covenant
contained in this Agreement or in any Transaction Document (other than the
Escrow Agreement ) and for any Claim arising from this Agreement, the
Transaction Documents (other than the Escrow Agreement) or the transactions
contemplated hereby or thereby.
7.8 Escrow
Any indemnification obligations of Sellers under Sections 7.2(a) and (b) of this
Agreement shall be satisfied solely from the Indemnity Escrow Amount.
7.9 Purchase Price Adjustment
Any amounts payable under this Article VII shall be treated by Buyer and Sellers
as an adjustment to the Purchase Price.
7.10 No Duplication
Any liability for indemnification pursuant to this Article VII shall be
determined without duplication of recovery to the extent that the facts giving
rise to such liability constitute a Breach of more than one representation,
warranty, covenant or agreement.

 

-44-



--------------------------------------------------------------------------------



 



7.11 No Punitive, Special, or Consequential Damages
No party shall be liable to any other party or Indemnified Party for any
punitive, special, or consequential damages (other than punitive, special or
consequential damages arising in connection with a Third Party Claim) resulting
from Breach of any representation, warranty, covenant or agreement contained in
this Agreement or in any other Transaction Document or resulting from any Claim
arising from this Agreement, any other Transaction Document or the transactions
contemplated hereby or thereby; provided, further, that the parties acknowledge
and agree that for purposes of this Article VII, any damages resulting from
Breach of any representation, warranty, covenant or agreement contained in this
Agreement that result in Losses based on the business of the Company and the
Company Subsidiaries as conducted on the date hereof, without regard to the
transactions contemplated by this Agreement, shall not be considered punitive,
special, or consequential damages and shall be indemnifiable Losses hereunder,
but any Losses that arise from expectations of the Buyer as a result of the
combination of the business of the Company and the Company Subsidiaries with the
business of Buyer shall not be indemnifiable Losses hereunder. Buyer shall not
be entitled to seek or obtain any recovery or judgment (including for damages)
other than the Break-Up Fee in the circumstances in which it becomes payable
pursuant to Sections 6.1(f) and 6.1(g) of this Agreement.
7.12 Remedies Not Affected by Investigation or Knowledge
If the transactions contemplated hereby are consummated, Buyer expressly
reserves the right to seek indemnity or other remedy pursuant to Article VII of
this Agreement for any Losses arising out of or relating to any Breach of any
representation, warranty or covenant contained herein, notwithstanding any
investigation by, or knowledge of, such party in respect of any fact or
circumstances that reveals the occurrence of any such Breach, whether before or
after the execution and delivery hereof.
ARTICLE VIII
GENERAL
8.1 Expenses
Regardless of whether the transactions contemplated by this Agreement are
consummated, each party shall pay its own fees and expenses incident to the
negotiation, preparation and execution of this Agreement and the other
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby. For purposes of clarification, all of the Transaction
Expenses shall be paid by the Company prior to the Closing Date or by the
Sellers (and not the Company) on or after the Closing Date.
8.2 Notices
Any notice, request or demand desired or required to be given hereunder shall be
in writing and shall be given by personal delivery, confirmed facsimile
transmission or overnight courier service, in each case addressed as
respectively set forth below or to such other address as any party shall have
previously designated by such a notice. The effective date of any notice,
request or demand shall be the date of personal delivery, the date on which
successful facsimile transmission is confirmed or the date of delivery by a
reputable overnight courier service, as the case may be, in each case properly
addressed as provided herein and with all charges prepaid. Notice given to the
Parent shall constitute notice given to each Seller.

 

-45-



--------------------------------------------------------------------------------



 



     
TO BUYER:
  TO PARENT:
 
   
Zayo Group, LLC
  360networks Corporation
400 Centennial Parkway, Suite 200
  2101 Fourth Avenue, Suite 2000
Louisville, CO 80027
  Seattle, WA 98212
Fax: (303) 226-5923
  Fax: (206) 239-4365
Attention: Scott Beer
  Attention: Chris Mueller
 
   
with a copy to:
  with a copy to:
 
   
Gibson, Dunn & Crutcher LLP
  Fasken Martineau DuMoulin LLP
1801 California Street
  2900-550 Burrard Street
Denver, CO 80202
  Vancouver, BC V6C 0A3
Fax: (303) 313-2840
  Canada
Attention: Steven Talley
  Fax: (604) 632-4753
 
  Attention: Bruce Tattrie
 
   
 
  and:
 
   
 
  Perkins Coie LLP
 
  1201 Third Avenue, Suite 4800
 
  Seattle, WA 98101
 
  Fax: (206) 359-9577
 
  Attention: Andrew Bor

8.3 Severability
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties to this
Agreement to the fullest extent possible.
8.4 Entire Agreement
This Agreement (including the Disclosure Schedules and all other Exhibits) and
the other Transaction Documents and the Confidentiality Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof and thereof.

 

-46-



--------------------------------------------------------------------------------



 



8.5 Binding Effect; Assignment
This Agreement shall be binding on and inure solely to the benefit of the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, other than the
Debt Financing Sources, which are hereby made third party beneficiaries of
Section 6.2(c), this Section 8.5, Section 8.7(b), Section 8.10 and
Section 8.11(b); provided, however, that neither this Agreement nor any rights
or obligations of a party hereunder may be assigned or transferred by operation
of law or otherwise by such party without the prior written consent of the other
parties hereto, except by Sellers in connection with the Reorganization;
provided, further, that Buyer may assign its rights pursuant to this Agreement,
including its rights to indemnification, to any of its Debt Financing Sources as
collateral security without the consent of Sellers; provided that Buyer provides
prior written notice to Sellers.
8.6 Arbitration
Any Claims or disputes arising out of this Agreement which cannot be resolved
amicably between the Parties shall be settled by submission to the American
Arbitration Association (the “AAA”) for binding arbitration to be conducted in
Seattle, Washington. The arbitration shall be conducted by one arbitrator
mutually agreed upon by the parties, or, if the parties cannot agree, chosen in
accordance with the AAA rules, and the resolution of the dispute by such
arbitrator shall be binding and conclusive upon the parties. On prior leave of
the arbitrator, the parties may engage in limited discovery, including limited
depositions. Any award made pursuant to this Section 8.6 may be entered in and
enforced by any court having jurisdiction, and the parties consent and commit
themselves to the jurisdiction of the courts of the State of Washington for the
purpose of the enforcement of any such award. The fees of the arbitrator shall
be borne equally by the Buyer and Parent except that, in the discretion of the
arbitrator, any award may include such party’s share of such fees.
8.7 Governing Law; Jurisdiction
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Washington. In any action among or between any of the
parties hereto arising out of or relating to this Agreement, including any
action seeking equitable relief, each of the parties hereto irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in King County, Washington.
(b) Notwithstanding the foregoing, each of the parties hereto agrees that
(i) any claim, suit, action or other proceeding involving the Debt Financing
Sources arising out of or relating to this Agreement, the Debt Commitment Letter
or the performance of any services thereunder shall be subject to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the borough of Manhattan in the City of New York, or if such
court does not have jurisdiction, the Supreme Court of the State of New York,
New York County (ii) it will not, and it will not permit any of its affiliates
to, bring or support anyone else in bringing any claim, suit, action or other
proceeding in any other court, and (iii) it waives any right to trial by jury in
respect of any such claim, suit, action or other proceeding.

 

-47-



--------------------------------------------------------------------------------



 



8.8 Headings; Construction
The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The parties to this Agreement have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. The words “include,” “includes,” or “including”
shall be deemed to be followed, in each case, by the words “without limitation.”
Unless otherwise indicated to the contrary by the context or use thereof, the
words “herein,” “hereto,” “hereof,” and words of similar import refer to this
Agreement and the other Transaction Documents as a whole and not to any
particular section or paragraph.
8.9 Counterparts
This Agreement may be executed and delivered in one or more counterparts
(including by facsimile transmission or transmission by Portable Document Format
(PDF) or other electronic means), each of which shall be deemed to be an
original but all of which together shall constitute one and the same agreement.
8.10 Waiver of Jury Trial
Each party to this Agreement hereby irrevocably waives all right to trial by
jury in any action, Proceeding or counterclaim (whether based on Contract, tort
or otherwise) arising out of or relating to this Agreement and the other
Transaction Documents, the transactions contemplated hereby and thereby
(including the Debt Financing) or the actions of such parties in the
negotiation, administration, performance and enforcement hereof and thereof.
8.11 Amendment
(a) This Agreement may be amended, modified or supplemented at any time, but
only pursuant to an instrument in writing signed by Buyer and Parent, and any
such amendment shall be binding on all parties hereto.
(b) Notwithstanding anything in this Agreement, Section 6.2(c), Section 8.5,
Section 8.7(b), and this Section 8.11(b) (and the related definitions of this
Agreement solely to the extent an amendment or modification thereof would serve
to modify the substance or provisions of such Section in any material and
adverse respect) may not be amended, modified, or supplemented in a manner that
is materially adverse to the Debt Financing Sources, without the prior written
consent of the Debt Financing Sources, which shall not be unreasonably,
withheld, condition, or delayed.

 

-48-



--------------------------------------------------------------------------------



 



8.12 Waiver
Subject to the limitations contained in this Agreement, the failure of a party
to require the performance of any provision hereof shall not affect its right at
a later time to enforce the same. At any time prior to the Closing, Sellers, on
the one hand, or Buyer, on the other hand, may, with respect to such other
party, (a) extend the time for performance of any obligation or other act,
(b) waive any inaccuracy in the representations and warranties contained herein
or any other Transaction Document or other document delivered pursuant to this
Agreement, or (c) waive compliance with any agreement contained in this
Agreement or any other Transaction Document. Any extension or waiver
contemplated in this Section 8.12 shall be valid only if set forth in an
instrument in writing signed by Buyer or Parent, as applicable, and shall apply
only as set forth in such instrument and shall not operate as a waiver of, or
estoppel with respect to, any failure to comply with any other obligation,
covenant, agreement or condition contained herein. Any extension or waiver by
Parent shall be binding on each Seller.
8.13 Remedies
Except as otherwise expressly provided herein, any and all remedies provided
herein shall be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon any party, and the exercise by a
party of any one remedy shall not preclude the exercise of any other remedy. The
parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform their respective obligations under the provisions
of this Agreement (including failing to take such actions as are required of
them hereunder to consummate the transactions contemplated by this Agreement) in
accordance with their specific terms or otherwise Breach such provisions. It is
accordingly agreed that, prior to the valid termination of this Agreement
pursuant to Article VI, the parties shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent Breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each of the parties agrees that it shall not oppose the granting of an
injunction, specific performance and other equitable relief when expressly
available pursuant to the terms of this Agreement on the basis that the other
parties have an adequate remedy at law or an award of specific performance is
not an appropriate remedy for any reason at law or equity.
8.14 Definitions
Capitalized terms used in this agreement and not otherwise defined herein shall
have the meanings indicated on Annex A.
[Signature Pages Follow]

 

-49-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.
SELLERS:

                  360NETWORKS CORPORATION
 
           
 
  By:  /s/ Chris Mueller
 
   
 
  Name:  Chris Mueller    
 
  Its:  Chief Financial Officer    
 
                360NETWORKS (FIBER HOLDCO) LTD.
 
           
 
  By:  /s/ Chris Mueller
 
   
 
  Name:  Chris Mueller    
 
  Its:  Chief Financial Officer    
 
                360NETWORKS (FIBER SUBCO) LTD.
 
           
 
  By:  /s/ Ken desGarennes
 
   
 
  Name:  Ken desGarennes    
 
  Its:  Chief Financial Officer    

BUYER:

                  ZAYO GROUP, LLC    
 
           
 
  By:  
 
   
 
           
 
  Name:   
 
   
 
           
 
  Its:   
 
   

Signature Page to Stock Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX A
DEFINITIONS
“360 Vancouver”: Is defined in Section 2.6(a) of this Agreement.
“AAA”: Is defined in Section 8.6 of this Agreement.
“Accounting Arbitrator”: Deloitte & Touche.
“Acquired Names”: The names “360networks,” “360” and “VoIP360.”
“Acquisition Agreement”: Is defined in Section 4.18 of this Agreement.
“Acquisition Proposal”: Is defined in Section 4.18 of this Agreement.
“Affiliate” or “Affiliates”: With respect to a Person, means any other Person
that, directly or indirectly, controls or is controlled by or is under common
control with the first Person. For the purposes of this definition, “control”
when used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise.
“Agreement”: Is defined in the first paragraph of this Agreement.
“Balance Sheet Date”: Is defined in Section 2.6(a) of this Agreement.
“Breach” or “Breached”: A “Breach” of a representation, warranty, certification,
covenant, obligation or other provision of this Agreement or any Transaction
Document will be deemed to have occurred, or a representation, warranty,
certification, covenant, obligation or other provision of this Agreement or any
Transaction Document will have been “Breached,” if there is or has been any
inaccuracy in or breach of, or any failure to perform or comply (in whole or in
part) with, such representation, warranty, certification, covenant, obligation
or other provision, and such inaccuracy or breach, or failure to perform or
comply, has not been disclosed in the Disclosure Schedules.
“Buyer”: Is defined in the first paragraph of this Agreement.
“Buyer Benefit Plan”: Is defined in Section 4.6(a) of this Agreement.
“Buyer Indemnified Party” and “Buyer Indemnified Parties”: Are defined in
Section 7.2 of this Agreement.

 

A-1



--------------------------------------------------------------------------------



 



“Buyer Material Adverse Effect”: Any change, development, fact, condition,
event, occurrence or effect that, individually or in the aggregate, with all
other changes, developments, facts, conditions, events, occurrences or effects
(a) is or would reasonably be expected to be materially adverse to the assets,
business, properties, operations, financial condition or results of operations
of Buyer, taken as a whole, or (b) prevents or materially delays or materially
impairs, or would reasonably be expected to prevent or materially delay or
materially impair, the ability of Buyer to consummate the transactions
contemplated by this Agreement, except for any such changes, developments,
facts, conditions, events, occurrences or effects arising out of or relating to
(1) the announcement or the existence of this Agreement and the transactions
contemplated hereby, (2) changes in general economic or political conditions or
the financial, credit or securities markets (to the extent Buyer is not
disproportionately affected thereby), (3) changes in applicable laws, rules,
regulations or orders of any Governmental Authority or interpretations thereof
by any Governmental Authority or changes in accounting rules or principles (to
the extent Buyer is not disproportionately affected thereby), (4) changes
affecting generally the industries in which Buyer conducts business (to the
extent Buyer is not disproportionately affected thereby), or (5) any outbreak or
escalation of hostilities or war or any act of terrorism (to the extent Buyer is
not disproportionately affected thereby).
“Canadian Bell Canada Agreement”: Is defined in Section 4.15(b) of this
Agreement.
“Change of Recommendation”: Is defined in Section 4.18 of this Agreement.
“Claim” or “Claims”: Any charge, allegation, notice, civil, criminal or
administrative claim, demand, cause of action, suit, Proceeding, arbitration, or
hearing (whether formal or informal).
“Claim Notice”: Is defined in Section 7.6(a) of this Agreement.
“Closing”: Is defined in Section 1.2 of this Agreement.
“Closing Cash Payment”: Is defined in Section 1.3(a)(i) of this Agreement.
“Closing Date”: Is defined in Section 1.2 of this Agreement.
“Code”: The Internal Revenue Code of 1986, as amended.
“Common Stock”: Is defined in Section 2.3 of this Agreement.
“Communications Act”: the Communications Act of 1934, as amended, and the rules,
regulations, and published policies, procedures, orders and decisions of the
FCC.
“Company”: Is defined in Recital A of this Agreement.
“Company Intellectual Property”: Is defined in Section 2.15(b) of this
Agreement.
“Company Lease”: Is defined in Section 2.10(b) of this Agreement.

 

A-2



--------------------------------------------------------------------------------



 



“Company Material Adverse Effect”: Any change, development, fact, condition,
event, occurrence or effect that, individually or in the aggregate, with all
other changes, developments, facts, conditions, events, occurrences or effects
(a) is or would reasonably be expected to be materially adverse to the assets,
business, properties, operations, financial condition or results of operations
of the Company and the Company Subsidiaries, taken as a whole, or (b) prevents
or materially delays or materially impairs, or would reasonably be expected to
prevent or materially delay or materially impair, the ability of Sellers and the
Company to consummate the transactions contemplated by this Agreement, except
for any such changes, developments, facts, conditions, events, occurrences or
effects arising out of or relating to (1) the announcement or the existence of
this Agreement and the transactions contemplated hereby, the identity of Buyer
or actions by Buyer, the Company or the Company Subsidiaries that are required
to be taken pursuant to this Agreement (including, in each case, any loss of
customers, suppliers or employees or any disruption in business relationships),
(2) changes in general economic or political conditions or the financial, credit
or securities markets (to the extent the Company and the Company Subsidiaries,
taken as a whole, are not disproportionately affected thereby), (3) changes in
applicable laws, rules, regulations or orders of any Governmental Authority or
interpretations thereof by any Governmental Authority or changes in accounting
rules or principles (to the extent the Company and the Company Subsidiaries,
taken as a whole, are not disproportionately affected thereby), (4) changes
affecting generally the industries in which the Company and the Company
Subsidiaries conduct business (to the extent the Company and the Company
Subsidiaries, taken as a whole, are not disproportionately affected thereby), or
(5) any outbreak or escalation of hostilities or war or any act of terrorism (to
the extent the Company and the Company Subsidiaries, taken as a whole, are not
disproportionately affected thereby).
“Company Owned Intellectual Property”: Is defined in Section 2.15(a) of this
Agreement.
“Company Subsidiary” or “Company Subsidiaries”: Is defined in Section 2.4 of
this Agreement.
“Confidentiality Agreement”: Is defined in Section 4.13 of this Agreement.
“Continuing Employees”: Is defined in Section 4.6(a) of this Agreement.
“Contract” or “Contracts”: Any contract, agreement, permission, consent, lease,
license, release, covenant not to sue, commitment, undertaking and
understanding, oral or written.
“Current Assets”: The aggregate amount of the trial balance accounts in the
following financial presentation categories: Cash and Deposits, Restricted Cash,
Investments, Accounts Receivable, Prepaid and Others and Note Receivable
Current, all calculated on a basis consistent with past practice.
“Current Liabilities”: The aggregate amount of the trial balance accounts in the
following financial presentation categories: Accounts Payable, Wages Payable,
Income Tax Payable and Other Accrued Liabilities, excluding any amounts of
Deferred Revenue, all calculated on a basis consistent with past practice.
“Debt Commitment Letter”: means that certain executed commitment letter from the
Debt Financing Sources, a copy of which has been delivered by Buyer to Sellers
on the date hereof.
“Debt Financing”: means the debt financing to be provided under the Debt
Commitment Letter.

 

A-3



--------------------------------------------------------------------------------



 



“Debt Financing Sources”: means the financial institutions that have committed
to provide, or otherwise entered into agreements in connection with debt
financings in connection with the transactions contemplated by this Agreement,
including the financial institutions party to the Debt Commitment Letter,
together with their Affiliates, officers, directors, employees, agents and
representatives and their successors and assigns, and any joinder agreements or
credit agreements relating thereto.
“Deductible”: Is defined in Section 7.4(a) of this Agreement.
“Disclosure Schedules”: Is defined in the first paragraph of Article II.
“Dispute Notice”: Is defined in Section 1.6(c) of this Agreement.
“Dreier Case”: Is defined in Section 1.5 of this Agreement.
“Dreier Escrow Amount”: Is defined in Section 1.5 of this Agreement.
“Employee Benefit Plan”: Any retirement, pension, profit sharing, deferred
compensation, equity bonus, savings, bonus, incentive, cafeteria, medical,
dental, vision, hospitalization, life insurance, accidental death and
dismemberment, medical expense reimbursement, dependent care assistance, tuition
reimbursement, disability, sick pay, holiday, vacation, severance, change of
control, equity purchase, equity option, restricted equity, phantom equity,
equity appreciation rights, fringe benefit or other employee benefit plan,
program or policy (including any “employee benefit plan,” as defined in
Section 3(3) of ERISA) or any employment agreement (a) sponsored, maintained or
contributed to by the Company or any of the Company Subsidiaries for the benefit
of any current or former employee of the Company or any of the Company
Subsidiaries (or any dependent or beneficiary of any such employee), or (b) with
respect to which the Company or any of the Company Subsidiaries has (or could
reasonably be expected to have) any material Liability (contingent or
otherwise).
“Encumbrance” or “Encumbrances”: Liens, mortgages, pledges, deeds of trust,
security interests, charges, encumbrances and other adverse Claims or interests
of any kind.
“Environment”: Soil, surface waters, sediments, groundwaters, land, surface,
subsurface strata, ambient air, fish, plant, wildlife, habitat and any other
environmental medium or natural resources.
“Environmental Claims”: Any and all demands, Claims, liens, notices of
noncompliance or violation, formal requests for information by a Governmental
Authority, investigations or Proceedings related in any way to any Environmental
Law, Governmental Authorization issued under any Environmental Law, or any
Hazardous Materials.
“Environmental Laws”: All foreign, federal, state and local statutes,
regulations, rules and ordinances relating to pollution or the protection of the
Environment and human health and safety, Hazardous Materials or the discharge of
materials into the Environment.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

 

A-4



--------------------------------------------------------------------------------



 



“ERISA Affiliate”: Any Person that, together with the Company or any of the
Company Subsidiaries, is or, at any time, was treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
“Escrow Account”: Is defined in Section 1.4 of this Agreement.
“Escrow Agent”: Wells Fargo Bank, N.A., Corporate Trust Services, 1300 SW Fifth
Avenue, 11th Floor, Portland, Oregon 97201.
“Escrow Agreement”: Is defined in Section 1.4 of this Agreement.
“Estimated Net Working Capital”: Is defined in Section 1.6(a) of this Agreement.
“Estimated NWC Statement”: Is defined in Section 1.6(a) of this Agreement.
“Exhibits”: the Exhibits hereby incorporated into and made a part of this
Agreement for all purposes.
“FCC”: The Federal Communications Commission.
“Final NWC”: Is defined in Section 1.6(d) of this Agreement.
“Financial Statements”: Is defined in Section 2.6(a) of this Agreement.
“FIRPTA Certificate”: Is defined in Section 4.16 of this Agreement.
“FIRPTA Escrow Amount”: Is defined in Section 1.3(a)(iii) of this Agreement.
“FIRPTA Withholding”: Is defined in Section 1.4(b) of this Agreement.
“GAAP”: Generally accepted accounting principles in the United States.
“Governing Document” or “Governing Documents”: Any charter, articles, bylaws,
certificate, operating agreement or similar document adopted, filed or
registered in connection with the creation, formation, organization, management
or governance of any entity.
“Governmental Authority” or “Governmental Authorities”: Any government or any
agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, including any
body exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature,
whether federal, state, provincial, local, county or municipal, domestic or
foreign.
“Governmental Submissions”: Is defined in Section 4.4(a) of this Agreement.
“Hazardous Materials ”: Any substance that is a “hazardous substance,”
“hazardous waste,” “toxic substance,” “toxic waste,” “pollutant,” “contaminant”
or words of similar import under any Environmental Law, and including, without
limitation, any substance that contains polychlorinated biphenyl, asbestos,
radioactive materials, or gasoline, diesel fuel or other petroleum hydrocarbons,
petroleum products, by-products or breakdown products, or volatile organic
compounds.

 

A-5



--------------------------------------------------------------------------------



 



“Holdco”: Is defined in the first paragraph of this Agreement.
“HSR Act”: The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
and in effect.
“including”: Means including, without limitation, unless otherwise indicated.
“Indebtedness”: Any and all indebtedness and other obligations (including unpaid
principal, accreted value, prepayment or other premiums, and accrued but unpaid
interest) for (i) borrowed money owed; (ii) deferred purchase price and
conditional sale obligations (other than trade accounts payable arising in the
ordinary course of business); (iii) all obligations under financing or capital
leases, except with regard to capital lease arrangements set forth on Section
8.14(a) of the Disclosure Schedules; (iv) obligations for reimbursement of any
obligor on any drawn letter of credit, surety bonds, banker’s acceptance or
similar transaction; or (v) any guarantee of any of the foregoing or any similar
obligation of another Person.
“Indemnification Claim” or “Indemnification Claims”: Any Claim(s) for
indemnification under Article VII of this Agreement.
“Indemnified Party”: Is defined in Section 7.4(d) of this Agreement.
“Indemnifying Party”: Is defined in Section 7.4(d) of this Agreement.
“Indemnity Escrow Amount”: Is defined in Section 1.3(a)(ii) of this Agreement.
“Intellectual Property”: All intellectual property and proprietary rights
worldwide owned (or purported to be owned), applied for, used or licensed
(whether as licensor or licensee), including any and all foreign and domestic
trade names, trademarks, service marks, domain names, logos, copyrights, design
rights, mask works, rights in databases, moral rights, trade secrets, trade
dress, patents and all associated rights and all registrations, applications,
renewals, extensions and continuations (in whole or in part) of any of the
foregoing, together with all goodwill associated therewith and all rights and
causes of action for infringement, misappropriation, violation, misuse,
dilution, unfair trade practice or otherwise associated therewith.
“Intellectual Property License” or “Intellectual Property Licenses”: Is defined
in Section 2.15(b) of this Agreement.
“Interim Balance Sheet”: Is defined in Section 2.6(a) of this Agreement.
“Interim Financials”: Is defined in Section 2.6(a) of this Agreement.
“IRS”: The United States Internal Revenue Service.
“IRU”: Is defined in Section 2.11(a)(i) of this Agreement.

 

A-6



--------------------------------------------------------------------------------



 



“Knowledge ”: As to the Company, the actual knowledge of the individuals serving
at the General Counsel or Senior Vice President level of the Company or any
Company Subsidiary or above and the knowledge that such Persons would be
expected to know in the ordinary performance of their duties.
“Law” or “Laws”: Any domestic or foreign constitutional provision, statute or
other law, rule, regulation, requirement or interpretation of any Governmental
Authority and any decision, decree, injunction, judgment, order, ruling or
assessment of any Governmental Authority or any arbitrator.
“Leased Real Property”: Is defined in Section 2.10(b) of this Agreement.
“Liability” or “Liabilities”: Any liability, obligation or commitment of any
nature whatsoever, whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or determinable, asserted or unasserted, known or unknown,
under any Contract, including any liability for Taxes and those arising under
any Laws or Proceeding.
“Long Haul Network”: Is defined in Section 2.11(c)(i).
“Losses”: Is defined in Section 7.2 of this Agreement.
“Material Contract”: Is defined in Section 2.12(a) of this Agreement.
“Metro Network”: Is defined in Section 2.11(c)(ii) of this Agreement.
“Net Working Capital”: Is defined in Section 1.6(b) of this Agreement.
“Network”: Is defined in Section 2.11(c)(ii) of this Agreement.
“Network Access Agreements”: Is defined in Section 2.11(a)(v) of this Agreement.
“Network Agreement”: Is defined in Section 2.11(a) of this Agreement.
“Network Colocation Agreements”: Is defined in Section 2.11(a)(iv) of this
Agreement.
“Network Equipment”: All of the telecommunications equipment used by the Company
or the Company Subsidiaries to provide telecommunications services on or over
the Long Haul Network or the Metro Network.
“Network Equipment Agreements”: Is defined in Section 2.11(a)(viii) of this
Agreement.
“Network Fiber”: All fiber optic strands in which the Company or Company
Subsidiaries hold an ownership leasehold, license or IRU interest, excluding
cross-connections, tie cables, and intra-building fiber.
“Network Fiber Services Agreements”: Is defined in Section 2.11(a)(vii) of this
Agreement.

 

A-7



--------------------------------------------------------------------------------



 



“Network Franchise Agreements”: Is defined in Section 2.11(a)(iii) of this
Agreement.
“Network Interconnection and Peering Agreements ”: Is defined in
Section 2.11(a)(vi) of this Agreement.
“Network IRUs”: Is defined in Section 2.11(a)(i) of this Agreement.
“Network Underlying Rights”: Is defined in Section 2.11(a)(ii) of this
Agreement.
“NWC Statement”: Is defined in Section 1.6(b) of this Agreement.
“Owned Real Property”: Is defined in Section 2.10(a) of this Agreement.
“Parent”: Is defined in the first paragraph of this Agreement.
“Parent Stockholder Approval”: Authorization of this Agreement and the sale of
Shares to Buyer by holders of at least 66 and 2/3% of Parent’s stock outstanding
and entitled to vote thereon at the Parent Stockholder Meeting or any
adjournment or postponement thereof.
“Parent Stockholder Meeting”: Meeting of the holders of all outstanding stock of
Parent to vote to authorize the sale of Shares to Buyer.
“Parent Audited Financial Statements”: Is defined in Annex A of this Agreement.
“Permits”: Is defined in Section 2.18 of this Agreement.
“Permitted Liens”: (a) Liens in respect of Liabilities to the extent shown or
reflected as Encumbrances on the Interim Balance Sheet, (b) liens arising by
operation of Law for Taxes or other governmental charges not yet due and payable
or due but not delinquent or being contested in good faith by appropriate
Proceedings, (c) liens arising by operation of Law, in the ordinary course of
business, including liens arising by virtue of the rights of customers,
suppliers and subcontractors in the ordinary course of business under general
principles of commercial Law that do not detract from the value of the property
or the use thereof in any material respect and that are for amounts not due and
payable, (d) leases, licenses or other rights of occupancy held by customers,
and security interests held by IRU customers in the fibers over which the IRU is
granted, (e) liens securing rental payments under capital lease arrangements set
forth on Section 8.14(a) of the Disclosure Schedules, (f) restrictions on the
transferability of securities arising under applicable securities Laws,
(g) restrictions arising under applicable zoning and other land use Laws that do
not, individually or in the aggregate, materially detract from the present use
or occupancy of the property subject thereto, (h) defects in title, easements,
rights of way, restrictions, covenants, or similar items relating to Real
Property that do not, individually or in the aggregate, materially detract from
the present use or occupancy of, or materially detract from the value of, the
Real Property subject thereto, and (i) liens arising under leases to lessees of
a portion of the Owned Real Property that are disclosed in the Disclosure
Schedules to this Agreement.
“Person” or “Persons”: Any individual, corporation, partnership, trust, joint
venture, limited liability company, association, organization, other entity or
Governmental Authority.

 

A-8



--------------------------------------------------------------------------------



 



“Personal Property”: Is defined in Section 2.10(c) of this Agreement.
“Pre-Closing Tax Periods”: Collectively, all taxable periods ending on or prior
to the Closing Date and the portion through the end of the Closing Date for all
Straddle Periods.
“Preferred Stock”: Is defined in Section 2.3(a) of this Agreement.
“Proceeding” or “Proceedings”: Any action, suit, claim, proceeding, complaint,
charge, inquiry, investigation, arbitration or mediation before or by a
Governmental Authority or any arbitrator or arbitration panel or any mediator or
mediation panel.
“Purchase Price”: Is defined in Section 1.3(a) of this Agreement.
“Real Property”: Is defined in Section 2.10(b) of this Agreement.
“Release”: Is defined in Section 4.17 of this Agreement.
“Released Claims”: Is defined in Section 4.17 of this Agreement.
“Reorganization”: Is defined in Section 8.14(b) of the Disclosure Schedules.
“Representatives”: With respect to any Person, that Person’s officers, directors
or managers, employees, counsel, accountants, investment bankers, agents and
others who act on such Person’s behalf in connection with the evaluation,
negotiation, execution, effectuation or consummation of the transactions
contemplated by this Agreement.
“Required Financial Information”: means (A) audited income statements,
statements of changes in equity, and statements of cash flows for the years
ended December 31, 2008, 2009 and 2010 (and, if requested by Buyer, 2011), and
audited balance sheets as of December 31, 2008, 2009 and 2010 (and, if requested
by Buyer, 2011), in each case for the Parent, the Company and the Company
Subsidiaries on a consolidated basis (such financial statements, the “Parent
Audited Financial Statements”), prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby and that satisfy the
requirements of Regulation S-X under the Securities Act, as such regulation
applies to financial information included in a Registration Statement on Form
S-1 registering non-convertible debt securities, and accompanied by a report of
Moss Adams LLP, who are independent public accountants with respect to the
Company within the meaning of the Securities Act of 1933, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder;
(B) an unaudited income statement, statement of changes in equity, statement of
cash flows for the nine months ended September 30, 2011, and an unaudited
balance sheet as of September 30, 2011, and such other interim periods as the
Buyer may reasonably request, in each case for the Parent, the Company and the
Company Subsidiaries on a consolidated basis, prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered and that satisfies
the requirements of Regulation S-X under the Securities Act, as such regulation
applies to financial information included in a Registration Statement on Form
S-1 registering non-convertible debt securities, with such financial statements
subjected to review procedures characterized as Statement on Auditing Standards
No. 100 procedures; and (C) information regarding the Sellers and the Company
otherwise customarily included in an offering memorandum for private placements
under Rule 144A of the Securities Act.

 

A-9



--------------------------------------------------------------------------------



 



“Section 4.15(a) Period”: Is defined in Section 4.15(c) of this Agreement.
“Section 4.15(a) Records”: Is defined in Section 4.15(c) of this Agreement.
“Section 4.15(b) Period”: Is defined in Section 4.15(c) of this Agreement.
“Section 4.15(b) Records”: Is defined in Section 4.15(c) of this Agreement.
“Securities Act”: The Securities Act of 1933, as amended.
“Seller” or “Sellers”: Is defined in the first paragraph of this Agreement.
“Seller Indemnified Party” or “Seller Indemnified Parties”: Is defined in
Section 7.3 of this Agreement.
“Shares”: Is defined in Section 1.1 of this Agreement.
“State PUC”: Any state public utility commission, public service commission or
similar state Governmental Authority with jurisdiction over intrastate
telecommunications services and/or facilities.
“State Telecommunications Laws”: The state statutes governing intrastate
telecommunications services and/or facilities and the rules, regulations, and
published policies, procedures, orders and decisions of the State PUCs.
“Stock Purchase Rights”: Rights of first refusal or offer, preemptive rights,
options, warrants, conversion rights, and other rights, understandings or
agreements, either direct or indirect, for the purchase, acquisition or transfer
from the Company, the Company Subsidiaries or any other Person of any shares of
the Company’s or any Company Subsidiary’s capital stock or any securities or
instruments directly or indirectly convertible into, exercisable for or
exchangeable for shares of the Company’s or the Company Subsidiary’s capital
stock.
“Straddle Period”: Each taxable period beginning before and ending after the
Closing Date.
“Subco”: Is defined in the first paragraph of this Agreement.
“Subsidiary”: As to any Person, any corporation, partnership, limited liability
company, association or other business entity (a) of which such Person directly
or indirectly owns securities or other equity interests representing more than
50% of the aggregate voting power, (b) of which such Person possesses more than
50% of the right to elect directors or Persons holding similar positions, or
(c) that such Person controls directly or indirectly through one or more
intermediaries.

 

A-10



--------------------------------------------------------------------------------



 



“Superior Proposal”: a bona fide written Acquisition Proposal that the boards of
directors of Sellers and the Company has determined, after consultation with its
outside legal counsel and financial advisor, in its good faith judgment is
(i) reasonably likely to be consummated in accordance with its terms, taking
into account all legal, regulatory and financial aspects of the proposal and the
Person making the proposal, (ii) if consummated, would result in a transaction
more favorable to the stockholders of Sellers from a financial point of view
than the transaction contemplated by this Agreement (including changes to the
terms of this Agreement proposed by Buyer in response to such Acquisition
Proposal or otherwise), taking into account (A) all financial considerations,
(B) the identity of the Person making such Acquisition Proposal, (C) the type of
consideration (i.e. cash, stock. note, etc.) and (D) the anticipated timing,
conditions and prospects for completion of such Acquisition Proposal; provided
that (x) no bona fide written Acquisition Proposal shall be deemed to be a
Superior Proposal if Sellers or the Company violate the procedures set forth in
Section 4.18.
“Survival Period”: Is defined in Section 7.1 of this Agreement.
“Target Net Working Capital”: $0.00.
“Tax” or “Taxes”: Any and all (a) domestic or foreign, federal, state or local
taxes, charges, fees, levies, imposts, duties and governmental fees or other
like assessments or charges of any kind whatsoever including without limitation
telecommunications taxes, assessments, contributions (including, but not limited
to, contributions to state or federal universal service support mechanisms, to
intrastate or interstate telecommunications relay services, to the
administration of the North American Numbering Plan, to the shared costs of
local number portability administration) and regulatory fees required under the
Communications Act and State Telecommunications Laws, (b) interest, penalties,
fines, additions to tax or additional amounts imposed by any taxing authority in
connection with (i) any item described in clause (a), or (ii) the failure to
comply with any requirement imposed with respect to any Tax Returns, and (c)
Liabilities in respect of any items described in clause (a) and/or clause
(b) payable by reason of Contract, assumption, transferee liability, operation
of Law or otherwise.
“Tax Return” or “Tax Returns”: Any report, return, statement or other written
information (including without limitation FCC Forms 499A and 499Q), including
any schedules or attachments thereto and any amendment thereof, supplied or
required to be supplied to a taxing authority in connection with Taxes.
“Third Party Claim” or “Third Party Claims”: Is defined in Section 7.6(a) of
this Agreement.
“Third Party Information Agreements”: Is defined in Section 4.15(b) of this
Agreement.
“Transaction Expenses”: Fees and expenses payable in connection with the
accounting, legal, and financial advisory services provided in connection with
the transactions contemplated by this Agreement, including to RBC, Perkins Coie
LLP, and Faskens Martineau DuMoulin LLP (excluding any fees and expenses
incurred by Moss Adams LLP contemplated in the last sentence of Section 4.19 of
this Agreement).

 

A-11



--------------------------------------------------------------------------------



 



“Transaction Documents”: Each of this Agreement and the other agreements and
certificates referenced in this Agreement to be executed and delivered at the
Closing pursuant to Sections 5.1 and 5.2 of this Agreement.
“Treasury Regulations”: Regulations promulgated under the Code.
“Trilogy Agreement”: Is defined in Section 4.15(b) of this Agreement.
“US Bell Canada Agreement”: Is defined in Section 4.15(b) of this Agreement.
“Year-End Financials”: Is defined in Section 2.6(a) of this Agreement.

 

A-12